



Exhibit 10.2


EXECUTION VERSION







--------------------------------------------------------------------------------



CREDIT AGREEMENT
dated as of
April 13, 2016
among
CLECO MERGERSUB INC.,
as Initial Borrower,
the rights and obligations of which are assigned to


CLECO POWER LLC,
immediately following consummation of the Acquisition, as Borrower


The Lenders Party Hereto,
and
MIZUHO BANK, LTD.,
as Administrative Agent
____________________________
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
MIZUHO BANK, LTD.,
SUMITOMO MITSUI BANKING CORPORATION
 
and
THE BANK OF NOVA SCOTIA,
as Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






Table of Contents
ARTICLE I DEFINITIONS
1


 
SECTION 1.01    Defined Terms
1


 
SECTION 1.02    Classification of Loans and Borrowings
37


 
SECTION 1.03    Terms Generally
37


 
SECTION 1.04    Accounting Terms; GAAP; Pro Forma Calculations
38


 
SECTION 1.05    Status of Obligations
39


ARTICLE II THE CREDITS
39


 
SECTION 2.01    Revolving Loan Commitment
39


 
SECTION 2.02    Loans and Borrowings
39


 
SECTION 2.03    Requests for Borrowings
40


 
SECTION 2.04    Reserved
41


 
SECTION 2.05    Swingline Loans
41


 
SECTION 2.06    Letters of Credit
42


 
SECTION 2.07    Funding of Borrowings
47


 
SECTION 2.08    Interest Elections
48


 
SECTION 2.09    Termination and Reduction of Revolving Loan Commitments
49


 
SECTION 2.10    Repayment of Loans; Evidence of Debt
50


 
SECTION 2.11    Optional Prepayment of Loans
51


 
SECTION 2.12    Mandatory Prepayments and Mandatory Offers
51


 
SECTION 2.13    Fees
54


 
SECTION 2.14    Interest
55


 
SECTION 2.15    Alternate Rate of Interest
56


 
SECTION 2.16    Increased Costs; Illegality
59


 
SECTION 2.17    Break Funding Payments
59


 
SECTION 2.18    Taxes
63


 
SECTION 2.19    Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set‑offs
63


 
SECTION 2.20    Mitigation Obligations; Replacement of Lenders
65


 
SECTION 2.21    Expansion Option
65


 
SECTION 2.22    Defaulting Lenders
68


 
SECTION 2.23    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
70


ARTICLE III REPRESENATIONS AND WARRANTIES
71


 
SECTION 3.01    Organization
71


 
SECTION 3.02    Authority
71


 
SECTION 3.03    Necessary Action
71


 
SECTION 3.04    Due Authorization, Etc.
71


 
SECTION 3.05    Compliance with Law
72


 
SECTION 3.06    No Litigation
72


 
SECTION 3.07    Title
72


 
SECTION 3.08    Governmental Approvals
72







 
i
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






 
SECTION 3.09    Financial Condition
72


 
SECTION 3.10    Capitalization
73


 
SECTION 3.11    Subsidiaries
73


 
SECTION 3.12    Taxes
73


 
SECTION 3.13    No Default
73


 
SECTION 3.14    ERISA
73


 
SECTION 3.15    No Violation
73


 
SECTION 3.16    Not Investment Company
74


 
SECTION 3.17    Accuracy of Disclosures
74


 
SECTION 3.18    Margin Regulations
74


 
SECTION 3.19    Labor Relations
74


 
SECTION 3.20    Environmental Matters
74


 
SECTION 3.21    Anti‑Terrorism Laws and Sanctions
76


 
SECTION 3.22    Immunity
76


 
SECTION 3.23    Pari Passu Rankings
76


 
SECTION 3.24    Solvency
76


 
SECTION 3.25    Use of Proceeds
76


ARTICLE IV CONDITIONS
76


 
SECTION 4.01    Effective Date
76


 
SECTION 4.02    Each Subsequent Credit Event
79


ARTICLE V AFFIRMATIVE COVENANTS
80


 
SECTION 5.01    Use of Proceeds
80


 
SECTION 5.02    Financial Statements
80


 
SECTION 5.03    Notices of Material Events
81


 
SECTION 5.04    Inspection of Property
83


 
SECTION 5.05    Maintenance of Properties
83


 
SECTION 5.06    Governmental Approvals
84


 
SECTION 5.07    Compliance with Laws
84


 
SECTION 5.08    Maintenance of Legal Status
84


 
SECTION 5.09    Insurance
84


 
SECTION 5.10    Taxes
84


 
SECTION 5.11    Auditors
85


 
SECTION 5.12    Financial Covenant
85


 
SECTION 5.13    Debt Rating
85


ARTICLE VI NEGATIVE COVENANTS
85


 
SECTION 6.01    Fundamental Changes; Sale of Assets; Etc.
85


 
SECTION 6.02    Conduct of Business
86


 
SECTION 6.03    Indebtedness
86


 
SECTION 6.04    Liens
88


 
SECTION 6.05    Investments
88


 
SECTION 6.06    Distributions
89


 
SECTION 6.07    Transactions with Affiliates
89


 
SECTION 6.08    Constitutive Documents
89







ii

--------------------------------------------------------------------------------






 
SECTION 6.09    Anti‑Terrorism Laws and Sanctions; Anti‑Money Laundering
89


 
SECTION 6.10    Name, Fiscal Year
90


 
SECTION 6.11    Registered Office
90


 
SECTION 6.12    Derivative Transactions
90


ARTICLE VII EVENTS OF DEFAULT
90


ARTICLE VIII THE ADMINISTRATIVE AGENT
92


 
SECTION 8.01    Appointment and Authority
92


 
SECTION 8.02    Rights as a Lender
93


 
SECTION 8.03    Exculpatory Provisions
93


 
SECTION 8.04    Reliance by Administrative Agent
94


 
SECTION 8.05    Delegation of Duties
94


 
SECTION 8.06    Resignation of Administrative Agent
94


 
SECTION 8.07    Non‑Reliance on Administrative Agent and Other Lenders
96


 
SECTION 8.08    No Other Duties
96


 
SECTION 8.09    No Liability
96


 
SECTION 8.10    Administrative Agent May File Proofs of Claim
96


ARTICLE IX MISCELLANEOUS
97


 
SECTION 9.01    Notices
97


 
SECTION 9.02    Waivers; Amendments
98


 
SECTION 9.03    Expenses; Indemnity; Damage Waiver
101


 
SECTION 9.04    Successors and Assigns
103


 
SECTION 9.05    Survival
107


 
SECTION 9.06    Counterparts; Integration; Effectiveness
107


 
SECTION 9.07    Severability
108


 
SECTION 9.08    Right of Setoff
108


 
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process
108


 
SECTION 9.10    WAIVER OF JURY TRIAL
109


 
SECTION 9.11    Headings
109


 
SECTION 9.12    Confidentiality
109


 
SECTION 9.13    USA PATRIOT Act
110


 
SECTION 9.14    Interest Rate Limitation
110


 
SECTION 9.15    No Advisory or Fiduciary Responsibility
111


 
SECTION 9.16    Cleco Power as Borrower
111







SCHEDULES:
Schedule 2.01    -     Commitments and Lenders


iii

--------------------------------------------------------------------------------






EXHIBITS:
Exhibit A    -     Form of Assignment and Assumption
Exhibit B‑1    -     Form of Borrowing Request
Exhibit B‑2    -    Form of Letter of Credit Request
Exhibit B‑3    -    Form of Interest Election Request
Exhibit C    -     Form of Increasing Lender Supplement
Exhibit D    -     Form of Augmenting Lender Supplement
Exhibit E    -     Form of Financial Ratio Certificate
Exhibit F    ‑    Form of Revolving Loan Note
Exhibit G‑1
-     Form of U.S. Tax Certificate (Non‑U.S. Lenders That Are Not Partnerships)

Exhibit G‑2
-     Form of U.S. Tax Certificate (Non‑U.S. Lenders That Are Partnerships)

Exhibit G‑3
-     Form of U.S. Tax Certificate (Non‑U.S. Participants That Are Not
Partnerships)

Exhibit G‑4
-     Form of U.S. Tax Certificate (Non‑U.S. Participants That Are Partnerships)

Exhibit H
-     Terms of Permitted Subordinated Indebtedness

Exhibit I-1
-     Form of Kirkland & Ellis LLP Legal Opinion

Exhibit I-2
-     Form of Taylor, Porter, Brooks & Phillips L.L.P. Legal Opinion

Exhibit I‑3
-     Form of Phelps Dunbar L.L.P. Legal Opinion

Exhibit I‑4
-     Form of Baker, Donelson, Bearman, Caldwell & Berkowitz, PC Legal Opinion

Exhibit I‑5
-     Form of Van Ness Feldman LLP Legal Opinion





iv

--------------------------------------------------------------------------------






CREDIT AGREEMENT (this “Agreement”) dated as of April 13, 2016 among CLECO
MERGERSUB INC., a Louisiana corporation (“Initial Borrower”), and immediately
upon consummation of the Acquisition referred to below, CLECO POWER LLC, a
Louisiana limited liability company (“Cleco Power”), the LENDERS from time to
time party hereto and MIZUHO BANK, LTD., as Administrative Agent.
RECITALS
WHEREAS, the Initial Borrower has entered into that certain Agreement and Plan
of Merger (the “Merger Agreement”), by and among Initial Borrower, Cleco
Partners L.P. (f/k/a Como 1 L.P.) and Cleco Corporation, a Louisiana corporation
(“HoldCo”), whereby the Initial Borrower shall be merged with and into HoldCo,
with HoldCo as the surviving corporation (the “Acquisition”);
WHEREAS, immediately after the consummation of the Acquisition, the rights and
obligations of the Initial Borrower hereunder shall be assigned to Cleco Power
pursuant to Section 9.16;
WHEREAS, in order to fund working capital and to fund other general corporate
purposes, the Borrower has requested that the Lenders extend credit in the form
of revolving loans at any time and from time to time on and after the Effective
Date and prior to the Maturity Date, in an aggregate principal amount at any
time outstanding, together with the aggregate principal amount of outstanding
Swingline Loans and aggregate face amount of outstanding Letters of Credit, up
to $300,000,000 (the “Revolving Credit Facility”);
WHEREAS, Borrower has requested that the Swingline Lender make Swingline Loans,
at any time and from time to time after the Effective Date and prior to the
Maturity Date, in an aggregate principal amount at any time outstanding up to
$35,000,000 (and, in any case, up to $300,000,000 measured together with the
aggregate principal amount of outstanding Revolving Loans and the aggregate face
amount of outstanding Letters of Credit); and
WHEREAS, Borrower has requested that the Issuing Banks issue standby and
commercial letters of credit, in an aggregate face amount at any time
outstanding up to $300,000,000 (and, in any case, up to $300,000,000 measured
together with the aggregate principal amount of outstanding Revolving Loans and
outstanding Swingline Loans), to support certain payment obligations.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“Acceptance Deadline” has the meaning set forth in Section 2.12(d).




Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






“Acquired Assets” means the equity and assets of HoldCo and its Subsidiaries.
“Acquisition” has the meaning set forth in the Recitals hereto.
“Actual Knowledge” means, with respect to any Person and any matter, the earlier
of actual knowledge of, or receipt of written notice by, a responsible officer
of such Person.
“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Loan or
Eurodollar Borrowing for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (a) the Eurodollar Rate
for such Interest Period divided by (b) 1.00 minus the Eurodollar Reserve
Percentage.
“Administrative Agent” means Mizuho Bank, Ltd., in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advisor” means, with respect to any Fund, any entity which provides advice in
relation to the management of investments of such Fund in a manner which is
substantially the same as the manner in which a Manager would provide such
advice.
“Affiliate” means (a) with respect to any Person that is not a Fund or a direct
or indirect subsidiary of a Fund, any other Person that, directly or indirectly
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with such Person and (b) with respect to any Person that is a
Fund or is a direct or indirect subsidiary of a Fund, any Manager or Advisor of
such Fund and any other Person that, directly or indirectly through one or more
intermediaries, Controls, is Controlled by, or is under common Control with, any
such Manager or Advisor (including, for the avoidance of doubt, any Fund or any
direct or indirect subsidiary of any Fund which is Controlled by any such
Person).
“Affiliated Lender” has the meaning set forth in Section 9.02.
“Anti‑Terrorism Law” means each of (a) Executive Order No. 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten To Commit, or Support Terrorism; (b) Title III of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107‑56 (commonly known
as the USA Patriot Act); (c) the Money Laundering Control Act of 1986, Public
Law 99‑570; (d) the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., the Trading with the Enemy Act, 50 U.S.C. App. §§ 1
et seq., any executive order or regulation promulgated thereunder and
administered by the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of the Treasury or the U.S. Department of State; and (e) any similar
law (including any laws, rules and regulations concerning or relating to bribery
or corruption) enacted in the United States of America subsequent to the date of
this Agreement.


 
2
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






“Applicable Margin” means the interest rate margin for the Revolving Credit
Facility, and the rate for Commitment Fees, in each case being the rate per
annum as follows:
Pricing Level
Rating
Applicable Margin - Eurodollar Loans
Applicable Margin - Base Rate Loans
Commitment Fee Rate
 
S&P/Fitch
 
Moody’s
 
 
 
1
    ≥ A
and
≥ A2
1.00%
0.00%
0.100%
2
    = A-
and
= A3
1.125%
0.125%
0.125%
3
  = BBB+
and
= Baa1
1.25%
0.25%
0.175%
4
= BBB
and
= Baa2
1.50%
0.50%
0.225%
5
= BBB-
and
= Baa3
1.75%
0.75%
0.275%
6
≤ BB+
and
≤ Ba1
2.00%
1.00%
0.350%



For purposes of determining the “Applicable Margin”,
(a)    if Moody’s, S&P and Fitch all have in effect Applicable Ratings
applicable to the Revolving Credit Facility, then the Applicable Margin will be
based on the two highest such Applicable Ratings; provided that in cases where
Fitch’s rating is the highest, the Applicable Rating with respect to Fitch shall
instead be equal to the next highest rating from Moody’s or S&P (e.g., if the
ratings from Moody’s, S&P and Fitch are Ba1, BB and BBB‑ respectively, then the
Applicable Ratings are Moody’s Ba1 and Fitch BB+);
(b)    if two of Moody’s, S&P and Fitch have in effect Applicable Ratings
applicable to the Revolving Credit Facility, then the Applicable Margin will be
based on such Applicable Ratings; provided that in cases where Fitch’s rating is
the highest, the Applicable Rating with respect to Fitch shall instead be equal
to the next highest rating from Moody’s or S&P, as applicable (e.g., if the
ratings from Moody’s, and Fitch are Ba1 and BBB‑ respectively, then the
Applicable Ratings are Moody’s Ba1 and Fitch BB+);
(c)    if there is no or one Applicable Rating (other than by reason of the
circumstances referred to in the last sentence of this definition), then the
Applicable Margin shall be based on level 6;
(d)    if the Applicable Ratings shall fall within different pricing levels,
(i) if the split in the Applicable Ratings is one pricing level, then the
Applicable Margin will be based on the lower pricing level (i.e., level 1 if the
Applicable Ratings are rated level 1 and level 2), (ii) if the split in the
Applicable Ratings is two pricing levels, then the Applicable Margin will be
based on the pricing level between such two pricing levels (i.e., level 2 if the
Applicable Ratings are rated level 1 and level 3), and (iii) if the split in the
Applicable Ratings is more than two pricing levels, the Applicable Margin


 
3
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






will be based on the pricing level immediately above the lower pricing
level (i.e., level 2 if the Applicable Ratings are rated at level 1 and
level 4); and
(e)    if the Applicable Ratings shall be changed (other than as a result of a
change in the rating system of Moody’s, S&P and Fitch, as applicable), such
change shall be effective as of the date on which it is first announced by the
applicable Rating Agency, irrespective of when notice of such change shall have
been furnished by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 5.03(a)(viii) or otherwise.
For purposes of this definition, pricing level 1 shall be deemed to be the
lowest pricing level and pricing level 6 the highest pricing level. Each change
in the Applicable Margin shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s, S&P or
Fitch shall change, or if any such Rating Agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Margin shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Lender’s Revolving Loan Commitment at such time
(or, if the Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Commitments most recently in effect, giving
effect to any assignments); provided that in the case of Section 2.22 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Commitment shall be
disregarded in the calculation. The initial Applicable Percentage of each Lender
in respect of the Revolving Credit Facility is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
“Applicable Rating” means a rating by Moody’s, S&P or Fitch with respect to the
long-term unsecured senior Indebtedness of Cleco Power.
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A.
“Augmenting Lender” has the meaning set forth in Section 2.21(b).
“Authorized Officer” means, (a) with respect to any Person that is a corporation
or a limited liability company, the chairman, any director, the president, any
vice president or any


 
4
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






Financial Officer of such Person or any other Person authorized to act on behalf
of such corporation or limited liability company in respect of the action, and
(b) with respect to any Person that is a partnership, any director, the
president, any vice president or any Financial Officer of a general partner or
managing partner of such Person or any other Person authorized to act on behalf
of such partnership in respect of the action.
“Availability Period” means the period from and including the first Business Day
after the Effective Date to but excluding the earlier of the Maturity Date and
the date of termination of the Revolving Loan Commitments.
“Available Disposition Offer Proceeds” has the meaning set forth in
Section 2.12(c).
“Available Revolving Loan Commitment” means, at any time with respect to any
Lender, the Revolving Loan Commitment of such Lender then in effect minus the
Credit Exposure of such Lender at such time.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978, as
heretofore and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
“Bankruptcy Event” means, (a) commencement by the relevant Person of any case or
other proceeding (i) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding‑up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (ii) seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its assets, shall make a general
assignment for the benefit of its creditors; or (b) commencement against such
Person of any case or other proceeding of a nature referred to in clause (a)
above which (i) results in the entry of an order for relief or any such
adjudication or appointment or (ii) remains undismissed or undischarged for a
period of 60 days; or (c) commencement against such Person of any case or other
proceeding seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which results
in the entry of an order for any such relief which shall not have been vacated,
discharged, or stayed pending appeal within 60 days from the entry thereof; or
(d) such Person taking any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (a),
(b) or (c) above; or (e) such Person admitting in writing its inability to pay
its debts as they become due.


 
5
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






“Base Case Model” means that certain Microsoft Excel file named “Bank Model
(Audited October 13, 2014)”, 3.7 MB, October 14, 2014, provided to the Lenders
on or prior to the date hereof.
“Base Rate” means a rate per annum equal to the greatest of (a) the Prime Rate1
in effect on such day, (b) the Federal Funds Rate in effect on such day plus ½
of 1%, and (c) the Eurodollar Rate for a one‑month Interest Period on such day
(or if any such day is not a Business Day, the immediately preceding Business
Day) plus 1%; provided that, for the avoidance of doubt, the Eurodollar Rate for
any day shall be based on the rate appearing on Reuters Screen LIBOR01 Page (or
on any successor or substitute page of such page) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to such date. Any change in the Base
Rate due to a change in the Prime Rate, the Federal Funds Rate or the Eurodollar
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Rate or the Eurodollar Rate, respectively.
“Base Rate Loans” when used in reference to any Loan or Borrowing, refers to a
Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Base Rate.
“BIS” means the Bank of International Settlements.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means (a) initially, the Initial Borrower and (b) from and after the
Effective Date, after giving effect to the Acquisition on the Effective Date and
the automatic assignment thereafter of the Initial Borrower’s rights and
obligations hereunder pursuant to Section 9.16, Cleco Power.
“Borrower Group” means the Borrower, HoldCo and the Subsidiaries (other than
Immaterial Subsidiaries) and “Borrower Group Member” means any of the Borrower,
HoldCo or any Subsidiaries (other than an Immaterial Subsidiary).
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit B‑1 or in
such other form as the Administrative Agent and Borrower may agree.
“Business” has the meaning set forth in Section 6.02.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York are authorized or required by law to remain
closed; provided








_________________
1 Need to define Prime Rate.


 
6
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






that when used in connection with a Loan bearing interest at the Eurodollar
Rate, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in Dollar deposits in the London interbank market.
“Capital Expenditures” means, with respect to any Person, the aggregate of
(a) all expenditures (whether paid in cash or accrued as liabilities) by such
Person that, in conformity with GAAP, are required to be included as additions
during such period to Property, plant or equipment reflected in the balance
sheet of such Person and (b) the value of all assets under Capital Lease
incurred by such Person.
“Capital Lease” means, as applied to the Borrower and its Subsidiaries, any
lease of any property (whether real, personal or mixed) by the Borrower or a
Subsidiary as lessee that, in conformity with GAAP, is, or is required to be,
accounted for as a capital lease on the balance sheet of the Borrower; provided
that the adoption or issuance of any accounting standards after the Effective
Date will not cause any lease that was not or would not have been a Capital
Lease prior to such adoption or issuance to be deemed a Capital Lease; provided,
however, no power purchase agreement with an independent power producer or a
power producer which is not an Affiliate of Borrower that either (a) is in
effect as of the Effective Date or (b) becomes effective after the Effective
Date (to the extent costs incurred by the Borrower thereunder are approved by
all relevant Governmental Authorities (such as the Louisiana Public Service
Commission) to be recoverable from customers of the Borrower or its
Subsidiaries) shall, in each case, constitute a Capital Lease.
“Cash Equivalents” means any of the following types of investments, to the
extent owned by the Borrower or any Subsidiary:
(a)    marketable direct obligations of the United States of America;
(b)    marketable obligations directly and fully guaranteed as to interest and
principal by the United States of America;
(c)    demand deposits, time deposits, certificates of deposit and banker’s
acceptances issued by any member bank of the Federal Reserve System which is
organized under the laws of the United States of America or any political
subdivision thereof or under the laws of Canada, Switzerland or any country
which is a member of the European Union having a combined capital and surplus of
at least $250,000,000 and having long‑term unsecured debt securities rated “A‑2”
or equivalent by one Rating Agency;
(d)    commercial paper or tax exempt obligations given the highest rating by
two Rating Agencies;
(e)    obligations of any other bank meeting the requirements of clause (c)
above, in respect of the repurchase of obligations of the type as described in
clauses (a) and (b) above, provided, that such repurchase obligations shall be
fully secured by obligations of the type described in said clauses (a) and (b)
above, and the possession of such obligations shall be transferred to, and
segregated from other obligations owned by, such bank;


 
7
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(f)    a money market fund or a qualified investment fund given one of the
two highest long‑term ratings available from S&P and Moody’s; and
(g)    Eurodollar certificates of deposit issued by a bank meeting the
requirements of clause (c) above. With respect to any rating requirement set
forth above, if the issuer is rated by either S&P or Moody’s, but not both, then
only the rating of such rating agency shall be utilized for the purpose of this
definition.
“Casualty Event” shall mean any involuntary loss of or damage to or destruction
of any Property of any Borrower Group Member.
“Casualty Event Offer Amount” has the meaning set forth in Section 2.12(b).
“Change in Control” means
(a)    (i) at any time prior to a Qualifying IPO, (A) the Sponsors shall cease
to collectively directly or indirectly own and control, both legally and
beneficially, more than 50% of the voting equity interests in HoldCo on a fully
diluted basis (and taking into account all such securities that such “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act
of 1934) has the right to acquire pursuant to any option right); or (B) prior to
the payment in full of the HoldCo Acquisition Loan Facility, Macquarie shall
cease to collectively directly or indirectly own and control, both legally and
beneficially, more than 25% of the voting equity interests in the Borrower on a
fully diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right) and
(ii) at any time following a Qualifying IPO, any “person” or “group” owns a
greater percentage of the voting equity interests in HoldCo than the Sponsors
collectively hold; or
(b)    HoldCo shall cease to own, directly or indirectly, 100% of the equity
interests of the Borrower other than any such equity interests (not to exceed at
any time, in the aggregate, 5.0% of all issued and outstanding equity interests
of the Borrower) owned by current or former officers, directors and employees of
the Borrower (or their respective family members, estates or trusts or other
entities for the benefit of any of the foregoing) in connection with any
long‑term incentive plan (“Incentive Plan Equity Interests”).
“Change in Law” means the occurrence of any of the following (a) the adoption of
any Governmental Rule (including, without limitation, in respect of the
implementation of the reforms to the International Convergence of Capital
Measurements and Capital Standards published by the Basel Committee on Banking
Supervision in September 2010 (“Basel III”), or the adoption by any Lender of
any policy (or change to, or in its interpretation or application of, any policy
in existence as of the date hereof) implementing any provision of Basel III) in
each case following October 17, 2014, (b) any change in any Governmental
Rule (including, without limitation, in respect of the implementation of Basel
III) or in the interpretation or application thereof by any Governmental
Authority following October 17, 2014 or (c) compliance by any Lender with any
request, guideline or directive (whether or not having the force of law) of any
applicable Governmental Authority made or issued following October 17, 2014, in
each case applicable to the relevant Lender or its holding or parent companies;
provided that the adoption of any Governmental Rule, the change in any
Governmental Rule or in the interpretation or


 
8
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






application thereof by any Governmental Authority or the compliance by any
Lender with any request, guideline or directive of any applicable Governmental
Authority, in each case, made or issued in connection with the Dodd‑Frank Street
Reform and Consumer Protection Act of 2010, as amended (“Dodd‑Frank”), the
application of which affects the reserve, capital, liquidity or similar
requirements of the relevant Lender (or its holding or parent companies, if any)
regardless of the date enacted, adopted or issued shall be deemed to be a Change
in Law.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and, when used with reference to any Commitment, refers to whether such
Commitment is a Revolving Loan Commitment or Swingline Commitment.
“Cleco Power” has the meaning set forth in the Preamble.
“Cleco Power Existing Credit Agreement” means the Amended and Restated Credit
Agreement, dated as of October 16, 2013, among Cleco Power LLC, as borrower, the
lenders party thereto, JPMorgan Chase Bank, N.A., as administrative agent and
the other Persons from time to time party thereto.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
“Commitments” means the Revolving Loan Commitments, the Swingline Commitment and
any Incremental Revolving Loan Commitments.
“Commitment Fee” has the meaning set forth in Section 2.13(a).
“Commitment Letter” means that certain commitment letter issued by certain
lenders and lead arrangers in favor of Cleco Power, dated October 17, 2014,
including the term sheet attached thereto, as amended and modified by that
certain (a) financial institution accession agreement, dated as of December 19,
2014, whereby CoBank, ACB acceded as a lender, joint lead arranger and joint
bookrunner thereunder, (b) financial institution accession agreement, dated as
of December 19, 2014, whereby Mizuho Bank, Ltd. acceded as a lender and as a
senior managing agent thereunder, (c) assignment and assumption agreement, dated
as of June 17, 2015, whereby, among other matters, (i) The Royal Bank of
Scotland plc assigned its rights and obligations as initial lender thereunder to
Mizuho Bank, Ltd. and (ii) RBS Securities Inc. assigned its rights and
obligations as mandated lead arranger thereunder to Mizuho Bank, Ltd. and
(d) assignment and assumption agreement, dated as of July 15, 2015, whereby
Mizuho Bank, Ltd. assigned its rights and obligations as an acceding lender and
senior managing agent thereunder to JPMorgan Chase Bank, N.A.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes imposed
in lieu of net income taxes or branch profits Taxes.
“Constitutive Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the


 
9
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






certificate or articles of formation or organization and operating agreement or
limited liability company agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of securities, by contract or otherwise, which, for the
avoidance of doubt, shall include, with respect to any Fund, any Manager or
Advisor of such Fund. “Controlling” and “Controlled” have meanings correlative
thereto.
“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.
“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any Lender.
“Debt” means the Loans and any other Indebtedness that is at least pari passu
with the Loans.
“Debt to Capital Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) of (a) all Debt of the Borrower and its Subsidiaries
net of cash and Cash Equivalents as of such date on a consolidated basis in
excess of $5,000,000; provided that the amount of cash and Cash Equivalents to
be deducted pursuant to this clause (a) shall not (x) include any cash or Cash
Equivalents that would appear as “restricted” on a consolidated balance sheet of
the Borrower and its Subsidiaries or (y) exceed $75,000,000; to (b) the sum of
(i) all Debt of the Borrower and its Subsidiaries net of cash and Cash
Equivalents as of such date on a consolidated basis in excess of $5,000,000;
provided that the amount of cash and Cash Equivalents to be deducted pursuant to
this clause (b)(i) shall not (x) include any cash or Cash Equivalents that would
appear as “restricted” on a consolidated balance sheet of the Borrower and its
Subsidiaries or (y) exceed $75,000,000; plus (ii) all shareholders’ equity of
the Borrower as of such date plus (iii) all Permitted Subordinated Debt as of
such date; provided further that as of the last day of the fourth full fiscal
quarter following the Effective Date and any date thereafter, outstanding Debt
under any revolving loan facility of the Borrower or any of its Subsidiaries
used for working capital purposes shall be based on a rolling four fiscal
quarter average for such Debt.
“Default” means any event or condition which would, with the expiry of a grace
period, the giving of notice or any combination of the foregoing, become an
Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within
two (2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any


 
10
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






portion of its participations in Letters of Credit, LC Disbursements or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or the Administrative Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by the Administrative Agent or the
Borrower, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
and Swingline Loans under this Agreement; provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon the Administrative
Agent’s or Borrower’s, as applicable, receipt of such certification, (d) has
become the subject of a Bankruptcy Event, or (e) has, or has a direct or
indirect parent company that has, become the subject of a Bail-in Action.
“Disposition” or “Dispose” means the sale, assignment, transfer or other
disposition (including any Sale and Leaseback Transaction and any termination of
business lines) of any property by the Borrower or any of its Subsidiaries to
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding, for the avoidance of doubt, any such
transfer or other disposition to an insurer of any Property that is the subject
of a Casualty Event upon receipt by any Borrower Group Member of all Net Cash
Insurance Proceeds payable in respect of such Casualty Event.
“Disposition Offer Proceeds” has the meaning set forth in Section 2.12(c).
“Distribution” means (a) any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interests in the
Borrower or any payment (whether in cash, securities or other property other
than common equity), including any sinking fund or similar deposit, on account
of the purchase, redemption, defeasance, retirement, acquisition, cancellation
or termination of any equity interests in the Borrower or any option, warrant or
other right to acquire any such Equity Interest in the Borrower, (b) any
payments in respect of Permitted Subordinated Debt and (c) any management fees
to the extent not constituting operating expenses.
“Dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established


 
11
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






in an EEA Member Country which is a subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Eligible Assignee” means a commercial bank, finance company, insurance company,
pension fund, or other financial institutions or funds (whether a corporation,
partnership or other entity) engaged generally in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business,
in each case solely to the extent that (i) such Person has been approved (not to
be unreasonably withheld, conditioned or delayed) by the Borrower, and (ii) such
Person has obtained a rating of BBB+ or better by S&P and an equivalent credit
rating by another Rating Agency (or an equivalent credit rating from at least
two nationally recognized Rating Agencies if the named Rating Agency ceases to
publish ratings); provided that (i) no private equity, infrastructure or
mezzanine fund shall in any event constitute an Eligible Assignee and
(ii) none of the Sponsors, the Borrower, or any of their Affiliates shall in any
event constitute an Eligible Assignee.
“Environmental Laws” means all federal, state, and local statutes, laws,
regulations, rules, judgments, orders or decrees, in each case as modified and
supplemented and in effect from time to time regulating or imposing liability or
standards of conduct relating to the regulation, use or protection of the
environment or to emissions, discharges, Releases or threatened Releases of
Hazardous Materials into the environment, including, without limitation, ambient
air, soil, surface water, groundwater, wetlands, coastal waters, land or
subsurface strata, or otherwise relating to the generation, manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials or to the protection or safety of the health of
human beings or other living organisms and natural resources related to the
environment, as now are, or may at any time hereafter be, in effect.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.


 
12
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






“Equity Contribution” has the meaning set forth in the definition of “Equity
Portion”.
“Equity Interests” means, with respect to any Person, all of the shares,
membership interests, rights, participations or other equivalents (however
designated) of capital stock of (or other ownership or profit interests or units
in) such Person and all of the warrants, options or other rights for the
purchase, acquisition or exchange from such Person of any of the foregoing
(including through convertible securities).
“Equity Portion” means cash capital contributions in, and/or Permitted
Subordinated Debt extended to, HoldCo, directly or indirectly, by the Sponsors
(the “Equity Contribution”), such that the aggregate amount of the proceeds of
such Equity Contribution shall be not less than 35% of the sum of (i) aggregate
third party borrowed money of HoldCo and its Subsidiaries plus (ii) the total
Equity Contribution, in each case, after giving effect to the Acquisition.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a ERISA Plan (other
than an event for which the 30‑day notice period is waived); (b) the existence
with respect to any ERISA Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any ERISA Plan; (d) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any ERISA Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any ERISA Plan or ERISA Plans or to appoint a trustee to
administer any ERISA Plan; (f) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any ERISA Plan or Multiemployer ERISA Plan; (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer ERISA Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer ERISA Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA, or in endangered or
critical status within the meaning of Section 432 of the Code or Section 305 of
ERISA; (h) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(i) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (j) conditions for imposition of a lien
under Section 303(k) of ERISA shall have been met with respect to any ERISA
Plan; or (k) a determination that any ERISA Plan is in “at risk” status (within
the meaning of Section 303 of ERISA).


 
13
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






“ERISA Plan” means any employee pension benefit plan (other than a Multiemployer
ERISA Plan) subject to the provisions of Title IV of ERISA or Section 412 of the
Code or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Loans”, when used in reference to any Loan or Borrowing, means that
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted Eurodollar Rate.
“Eurodollar Rate” means, with respect to any Eurodollar Borrowing or Eurodollar
Loan for any Interest Period, the rate per annum rounded upwards, if necessary,
to the nearest 1/100th of 1%) appearing on Reuters Screen LIBOR01 Page (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Dollars in the London interbank market)
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Dollars with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “Eurodollar Rate” with respect
to such Eurodollar Borrowing or Eurodollar Loan for such Interest Period shall
be the rate at which deposits in Dollars in an amount equal to $5,000,000 and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
“Event of Default” has the meaning set forth in Article VII.
“Excluded Taxes” means, with respect to any payment made by the Borrower under
any Financing Document, any of the following Taxes imposed on or with respect to
a Recipient:
(a)    Taxes imposed on or measured by net income (however denominated),
franchise Taxes imposed in lieu of net income taxes and branch profits Taxes or
similar Taxes, in each case, imposed by (i) the jurisdiction (or any political
subdivision thereof) under the laws of


 
14
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






which such Recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, or (ii) that are Other Connection Taxes;
(b)    any Taxes imposed as a result of the failure of any Recipient to furnish
any form, documentation or information required by Section 2.18(e);
(c)    in the case of a Lender, any withholding Tax that is imposed on amounts
payable to such Lender pursuant to a law in effect on the date on which such
Lender (i) becomes a party to this Agreement or (ii) subsequently designates a
new lending office except to the extent that amounts with respect to Taxes, if
any, were payable to such Lender’s assignor (in the case where such Lender is a
permitted assignee under Section 9.04) or to such Lender immediately before it
changed its lending office (in the case where such Lender designated a new
lending office); and
(d)    any withholding of Tax imposed under FATCA.
“Existing Credit Facilities” means (a) the Cleco Power Existing Credit Agreement
and (b) the Amended and Restated Credit Agreement, dated as of October 16, 2013,
among HoldCo, as borrower, the lenders party thereto, JPMorgan Chase Bank, N.A.,
as administrative agent, and the other Persons from time to time party thereto.
“FATCA” means Sections 1471 through 1474 of the Code, as of October 17, 2014 (or
any amended or successor version that is substantively comparable), any current
or future regulations or official interpretations thereof, any agreements
entered into pursuant to Section 1471(b)(1) of the Code, and any
intergovernmental agreements entered into to implement or further the collection
of Taxes imposed pursuant to the foregoing (together with any law implementing
such agreements).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day immediately succeeding such day; provided that (a) if such day is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the immediately preceding Business Day as so published on the
immediately succeeding Business Day and (b) if no such rate is so published on
such immediately succeeding Business Day, the Federal Funds Rate for such day
shall be the average rate (rounded upward, if necessary, to a whole multiple of
1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.
“Fee Letters” means, collectively, the Fee Letters dated on or about October 17,
2014 between the Sponsors, each of the Mandated Lead Arrangers and the Lenders
party thereto, as amended and modified by that certain assignment and assumption
agreement, dated June 17, 2015, whereby, among other matters, The Royal Bank of
Scotland plc and RBS Securities Inc. assigned their respective rights and
obligations as financial institutions thereunder.
“Financial Officer” means the chief financial officer, principal accounting
officer, vice president finance, treasurer or assistant treasurer of the
Borrower or individual holding a similar position.


 
15
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






“Financial Ratio Certificate” has the meaning set forth in Section 5.02(c).
“Financing Documents” means (a) this Agreement, (b) any Notes issued pursuant to
Section 2.10(e) and (c) the Fee Letters. Any reference in this Agreement or any
other Financing Document to a Financing Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto, and shall refer to this Agreement or such Financing
Document as the same may be in effect at any and all times such reference
becomes operative.
“Finsub” means each special purpose bankruptcy remote Person that is a
wholly‑owned (directly or indirectly) Subsidiary of the Borrower organized
solely for the purpose of engaging in a Securitization Financing authorized by a
Securitization Statute and a Securitization Financing Order and activities
related thereto, and each is a “Finsub”.
“Fitch” means Fitch Investors Service, Inc. or its successors.
“Fronting Fee” has the meaning set forth in Section 2.13(b).
“Fund” means any investment company, limited partnership, general partnership or
other collective investment scheme or any body corporate or other entity, in
each case, the business, operations or assets of which are managed
professionally for investment purposes.
“GAAP” means generally accepted accounting principles in the United States;
provided, however, that if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Financing
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (b) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
“Governmental Approvals” means all authorizations, consents, approvals, waivers,
exceptions, variances, filings, permits, orders, licenses, exemptions and
declarations of or with any Governmental Authority.
“Governmental Authority” means any nation, state, sovereign or government, any
federal, regional, state or local government or political subdivision thereof,
any central bank or other entity exercising executive, legislative, judicial,
treasury, regulatory or administrative functions of or pertaining to government
and having jurisdiction over the Person or matters in question (including any
supra‑national body exercising such powers or functions, such as the European
Union or the European Central Bank).
“Governmental Rule” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive requirement,


 
16
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






treaty or other governmental restriction or any similar form of decision of or
determination by or any interpretation or administration of any of the
foregoing, in each case, having the force of law by, any Governmental Authority,
which is applicable to any Person, whether now or hereafter in effect.
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “Primary Obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (ii) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Indebtedness or other
monetary obligation of the payment or performance of such Indebtedness or other
monetary obligation, (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity or level of income or cash flow
of the Primary Obligor so as to enable the Primary Obligor to pay such
Indebtedness or other monetary obligation, (iv) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness or monetary obligation or (v) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness or
other monetary obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Indebtedness or other monetary
obligation of any other Person, whether or not such Indebtedness or other
monetary obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term “Guarantee” shall not include endorsement for a collection or
deposit in the ordinary course of business. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Hazardous Material” means, but is not limited to, any solid, liquid, gas, odor,
heat, sound, vibration, radiation or other substance or emission which is a
contaminant, pollutant, dangerous substance, toxic substance, hazardous waste,
subject waste, hazardous material or hazardous substance which is or becomes
regulated by applicable Environmental Laws or which is classified as hazardous
or toxic under applicable Environmental Laws (including gasoline, diesel fuel or
other petroleum hydrocarbons, polychlorinated biphenyls, asbestos and urea
formaldehyde foam insulation).
“Hedging Arrangements” means any agreement or arrangement with respect to any
swap, cap, collar, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions.
“HoldCo” has the meaning set forth in the Recitals hereto.


 
17
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






“HoldCo Acquisition Loan Facility” means the “Acquisition Loan Facility” as
defined in the HoldCo Credit Agreement.
“HoldCo Credit Agreement” means the Credit Agreement, dated as of April 13,
2016, among the Initial Borrower, or, immediately upon consummation of the
Acquisition referred to therein, HoldCo, as borrower, the lenders from time to
time party thereto, and Mizuho Bank, Ltd., as administrative agent.
“HoldCo Loan Facilities” means the credit facilities made pursuant to the HoldCo
Credit Agreement and any refinancing, replacement, refunding, renewal or
extension thereof.
“Immaterial Subsidiary” means any Subsidiary of the Borrower whose total assets
(excluding intercompany receivables) at the relevant time of determination have
a gross asset value of less than 5% of total assets (excluding intercompany
receivables) of the Borrower and its Subsidiaries on a consolidated basis as set
forth on the most recent financial statements delivered pursuant to
Section 5.02(a) or Section 5.02(b) and whose total consolidated revenues
(excluding intercompany sales) for the twelve (12) months ending at the relevant
time of determination are less than 5% of total consolidated revenues (excluding
intercompany sales) of the Borrower and its Subsidiaries as set forth on the
most recent financial statements delivered pursuant to Section 5.02(a) or
Section 5.02(b); provided that at no time shall all Immaterial Subsidiaries so
designated pursuant to this definition have in the aggregate (x) total assets
(excluding intercompany receivables) at the relevant time of determination
having a gross asset value in excess of 5% of total assets (excluding
intercompany receivables) of the Borrower and its Subsidiaries on a consolidated
basis as set forth on the most recent financial statements delivered pursuant to
Section 5.02(a) or Section 5.02(b), or (y) total consolidated revenues
(excluding intercompany sales) for the twelve (12) months ending at the relevant
time of determination in excess of 5% of total consolidated revenues (excluding
intercompany sales) of the Borrower and its Subsidiaries on a consolidated basis
as set forth on the most recent financial statements delivered pursuant to
Section 5.02(a) or Section 5.02(b).
“Incentive Plan Equity Interests” has the meaning set forth in the definition of
“Change in Control”.
“Increasing Lender” has the meaning set forth in Section 2.21(b).
“Incremental Facilities” has the meaning set forth in Section 2.21(a).
“Incremental Loans” has the meaning set forth in Section 2.21(a).
“Incremental Revolving Facility” has the meaning set forth in Section 2.21(a).
“Incremental Revolving Facility Amendment” has the meaning set forth in
Section 2.21(e).
“Incremental Revolving Increase” has the meaning set forth in Section 2.21(a).
“Incremental Revolving Loan Commitment” has the meaning set forth in Section
2.21(a).


 
18
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






“Indebtedness” of any Person means:
(a)    all indebtedness of such Person for borrowed money,
(b)    all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments,
(c)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade payables not overdue for more than
180 days) that in accordance with GAAP would be included as a liability on the
balance sheet of such Person,
(d)    all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person,
(e)    any Capital Lease obligations (and the amount of these obligations shall
be the amount so capitalized),
(f)    all obligations, contingent or otherwise, of such Person under
acceptances issued or created for the account of such Person,
(g)    all unconditional obligations of such Person to purchase, redeem, retire,
defease or otherwise acquire for value any capital stock or other Equity
Interests of such Person or any warrants, rights or options to acquire such
capital stock or other Equity Interests,
(h)    all net obligations of such Person pursuant to hedging transactions,
(i)    all Guarantees of such Person in respect of obligations of the kind
referred to in clauses (a) through (h) above, and
(j)    all Indebtedness of the type referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contracts rights) owned by such Person, even though such Person has
not assumed or become liable for the payment of such indebtedness.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Financing Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Initial Borrower” has the meaning set forth in the Preamble.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, substantially in the form
of Exhibit B‑3 or in such other form as the Administrative Agent and Borrower
may agree.


 
19
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






“Interest Payment Date” means (a) with respect to any Base Rate Loan (other than
a Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid pursuant to Section 2.10
and the Maturity Date.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three,
six or, if agreed to by all Lenders, twelve months thereafter, as the Borrower
may elect; provided that:
(a)    if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Borrowing only, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day;
(b)    any Interest Period pertaining to a Eurodollar Borrowing that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period;
(c)    any Interest Period that would otherwise extend beyond the Maturity Date
will end on the Maturity Date; and
(d)    subject to clause (a) above, the initial Interest Period selected by the
Borrower for any Eurodollar Borrowing may, if so specified in the related
Borrowing Request for such Eurodollar Borrowing, be an irregular Interest Period
ending on the final day of any calendar month that is not less than three
Business Days after, and not more than three months after, the date of such
Eurodollar Borrowing.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and, in the case of a Borrowing, thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“IRS” means the United States Internal Revenue Service.
“ISP” means the International Standby Practices ISP98.
“Issuing Bank” means Mizuho Bank, Ltd., in its capacity as issuer of Letters of
Credit hereunder, or any other Lender or Affiliate of a Lender as the Borrower
may from time to time select as an Issuing Bank hereunder (provided that each
such Lender or Affiliate of a Lender has agreed to be an Issuing Bank), and each
of their successors in such capacity as provided in Section 2.06(i). Each
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such other Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.


 
20
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“LC Collateral Account” has the meaning set forth in Section 2.06(j).
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“LC Sublimit” means, (a) with respect to Mizuho Bank, Ltd. as Issuing Bank,
$60,000,000, and (b) with respect to any other Issuing Bank, the amount
designated by such Issuing Bank as its LC Sublimit in a written notice delivered
upon becoming an Issuing Bank to the Borrower and the Administrative Agent;
provided that the LC Sublimit of any Issuing Bank may be modified from time to
time by written agreement between such Issuing Bank and the Borrower, a copy of
which shall have been delivered to the Administrative Agent.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.21 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes each Issuing Bank and the Swingline
Lender.
“Letter of Credit” means any standby or commercial letter of credit issued
pursuant to this Agreement.
“Letter of Credit Fee” has the meaning set forth in Section 2.13(b).
“Letter of Credit Request” means a request by the Borrower for a Letter of
Credit in accordance with Section 2.06, substantially in the form of Exhibit B‑2
or in such other form as the Administrative Agent, the Issuing Bank issuing such
Letter of Credit and Borrower may agree.
“Lien” means any mortgage, pledge, hypothecation, assignment, mandatory deposit
arrangement, encumbrance, lien (statutory or other) or other security interest,
any conditional sale or other title retention agreement, or any financing lease
having substantially the same effect


 
21
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






as any of the foregoing, and the filing of any financing statement or similar
instrument under the UCC or comparable Governmental Rule.
“Loan Obligations” means, as at any date, the sum, computed without duplication,
of (a) the aggregate outstanding principal amount of the Loans plus all accrued
interest (whether arising or incurred before or after any bankruptcy of the
Borrower) and fees on such amount or commitments relating thereto or with
respect to the Revolving Credit Facility, plus (b) any amounts (including,
without limitation, insurance, insurance premiums, licensing fees, recording and
filing fees, and Taxes) the Administrative Agent or the Lenders expend on behalf
of the Borrower in accordance with the Financing Documents because the Borrower
fails to make any such payment when required under the terms of any Financing
Document, plus (c) all amounts required to be paid by the Borrower to the
Lenders and the Administrative Agent under an indemnification, cost
reimbursement or similar provision.
“Loans” means the Revolving Loans and Swingline Loans made by the Lenders to the
Borrower pursuant to this Agreement.
“Macquarie” means, collectively, Macquarie Infrastructure Partners Inc. and its
Affiliates, and funds, separate managed accounts or similar investment vehicles
managed by it or its Affiliates.
“Manager” means, with respect to any Fund, any general partner, trustee,
responsible entity, nominee, manager, or other entity performing a similar
function with respect to such Fund.
“Mandated Lead Arrangers” means each of Canadian Imperial Bank of Commerce, New
York Branch, Credit Agricole Corporate and Investment Bank, Mizuho Bank, Ltd.,
Sumitomo Mitsui Banking Corporation and The Bank of Nova Scotia, each in its
capacity as joint lead arranger and joint bookrunner.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower, (b) the validity or
enforceability of the Financing Documents, (c) the ability of the Borrower to
perform any of its obligations under the Financing Documents, or (d) the rights
or remedies of the Administrative Agent or any Lender under the Financing
Documents.
“Material Debt Financing Document” means any credit agreement, purchase
agreement, indenture, note or similar contract or instrument providing for, or
evidencing, the issuance or incurrence of any Indebtedness for borrowed money in
an aggregate principal amount of at least $50,000,000.
“Material Subsidiary” means any Subsidiary of the Borrower, other than
Immaterial Subsidiaries.
“Maturity Date” means April 13, 2021.
“Merger Agreement” has the meaning set forth in the Recitals hereto.


 
22
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






“Moody’s” means Moody’s Investors Service, Inc. or its successors.
“Mortgage” means the indenture of mortgage, dated as of July 1, 1950, made by
Cleco Power to Bank One Trust Company, NA, as Trustee thereunder, as amended,
supplemented, amended and restated, refinanced or replaced from time to time.
“Multiemployer ERISA Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
“Net Cash Insurance Proceeds” means, with respect to any Casualty Event of any
Borrower Group Member, the gross cash proceeds of casualty insurance and
casualty awards actually received by such Borrower Group Member in respect
thereof; provided, that, Net Cash Insurance Proceeds shall be net of: (a) the
amount of any legal, advisory, title, transfer and recording tax expenses,
commissions and other fees and expenses paid by the Borrower or the applicable
Subsidiary in connection with such Casualty Event, (b) any federal, state and
local income or other taxes estimated to be payable as a result of such Casualty
Event (but only to the extent that such estimated taxes are in fact paid to the
relevant federal, state or local Governmental Authority; provided that at the
time such taxes are paid, an amount equal to the amount, if any, by which such
estimated taxes exceed the amount of taxes actually paid shall constitute “Net
Cash Insurance Proceeds” for all purposes hereunder), (c) any repayments made or
to be made by the Borrower or the applicable Subsidiary of Indebtedness to the
extent that the terms of such other Indebtedness require that such Indebtedness
to be repaid, (d) any reserve for adjustment in respect of any liabilities
(other than taxes deducted pursuant to clause (b) above) associated with such
Casualty Event retained by any Borrower Group Member after such Casualty Event,
including related to environmental matters or with respect to any
indemnification obligations associated with such Casualty Event, and it being
understood that “Net Cash Insurance Proceeds” shall include the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in this clause (d), and (e) if
the applicable cash payments are in the first instance received by a Subsidiary
that is not a wholly‑owned Subsidiary, the related Net Cash Insurance Proceeds
shall be net of the proportionate share of the common Equity Interests of such
Subsidiary (and of any intermediate Subsidiary) owned by Persons that are not
wholly‑owned Subsidiaries of the Borrower.
“Net Cash Proceeds” means with respect to any Disposition by any Borrower Group
Member or any issuance of Indebtedness by any Borrower Group Member, the gross
proceeds of all cash actually received by such Borrower Group Member in
connection with such Disposition or issuance; provided that (a) Net Cash
Proceeds shall be net of: (i) the amount of any legal, advisory, title, transfer
and recording tax expenses, commissions and other fees and expenses paid by the
Borrower or the applicable Subsidiary in connection with such transaction and


 
23
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(ii) any federal, state and local income or other taxes estimated to be payable
as a result of such transaction (but only to the extent that such estimated
taxes are in fact paid to the relevant federal, state or local Governmental
Authority; provided that at the time such taxes are paid, an amount equal to the
amount, if any, by which such estimated taxes exceed the amount of taxes
actually paid shall constitute “Net Cash Proceeds” for all purposes hereunder),
(b) with respect to any Disposition, Net Cash Proceeds shall be net of any
repayments made or to be made by the relevant Borrower Group Member of
Indebtedness to the extent that the terms of such other Indebtedness require
that such Indebtedness be repaid, (c) for all Dispositions, Net Cash Proceeds
shall be net of any earn out, indemnity or other similar obligations owed by the
relevant Borrower Group Member in connection with the acquisition thereof,
(d) Net Cash Proceeds shall be net of any reserve for adjustment in respect of
(i) the sale price of such asset or assets established in accordance with GAAP
and (ii) any liabilities (other than taxes deducted pursuant to
clause (a)(ii) above) associated with such asset or assets and retained by any
Borrower Group Member after such sale or other disposition thereof, including
pension and other postemployment benefit liabilities and liabilities related to
environmental matters or with respect to any indemnification obligations
associated with such transaction, and it being understood that “Net Cash
Proceeds” shall include (A) any cash or Cash Equivalents received upon the
Disposition of any non‑cash consideration by any Borrower Group Member in any
such Disposition and (B) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in this clause (d), and (e) if the applicable cash payments are in the
first instance received by a Subsidiary that is not a wholly‑owned Subsidiary,
the related Net Cash Proceeds shall be net of the proportionate share of the
common Equity Interests of such Subsidiary (and of any intermediate Subsidiary)
owned by Persons that are not wholly‑owned Subsidiaries of the Borrower.
“Non‑U.S. Recipient” means a Recipient that is not a U.S. Person.
“Note” means a promissory note in the form of Exhibit F.
“Offer Date” has the meaning set forth in Section 2.12(d).
“Offer Notice” has the meaning set forth in Section 2.12(d).
“Offer Procedures” has the meaning set forth in Section 2.12(d).
“Offer Proceeds” means the Casualty Event Offer Amount, the Remaining Portion,
the Disposition Offer Proceeds or the Available Disposition Offer Proceeds, as
the context may require.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient negotiating, executing, delivering or performing its obligations or
receiving a payment under, or enforcing, this Agreement or any other Financing
Document).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing, or any other excise or property Taxes, charges,
levies or similar Taxes arising from any payment made under any Financing
Document or any related credit


 
24
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






document from the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to, any Financing Document or from the receipt or
perfection of a security interest under, or otherwise with respect to any
Financing Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than as assignment made pursuant to
Section 2.20).
“Participant” has the meaning set forth in Section 9.04(c).
“Participant Register” has the meaning set forth in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation, or any entity succeeding
to any or all of its functions, established pursuant to Subtitle A of Title IV
at ERISA.
“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Borrower or
any Subsidiary of the Borrower of (a) all or substantially all the assets of, or
(b) all or substantially all the Equity Interests in, a Person or division or
line of business of a Person, if:
(a)    at the time of signing the definitive acquisition agreement with respect
thereto and immediately after giving effect thereto, no Default or Event of
Default has occurred and is continuing or would arise after giving effect
thereto,
(b)    such Person or division or line of business is engaged in the same or a
similar line of business as the Borrower or business reasonably related,
ancillary or synergistic thereto (including but not limited to other regulated
utility businesses),
(c)    at the time of signing the definitive acquisition agreement, the Borrower
is in compliance on a Pro Forma Basis with the financial covenant contained in
Section 5.12 as of the most recently ended Test Period, determined as if such
acquisition (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed to be amortized over the applicable testing period
in accordance with its terms) had occurred on the first day of such relevant
Test Period, and
(d)    in the case of an acquisition or merger involving the Borrower, the
Borrower is the surviving entity of such acquisition or merger.
“Permitted Contest Conditions” means a contest, pursued in good faith,
challenging the enforceability, validity, interpretation, amount or application
of any Governmental Rule, any Taxes, assessment, fee, government charge or levy
or any Lien or other claim or payment of any nature or other matter (legal,
contractual or other) by appropriate proceedings timely instituted if (a) the
Borrower or the applicable Subsidiary diligently pursues such contest, (b) the
Borrower or the applicable Subsidiary establishes adequate reserves with respect
to the contested claim to the extent required by GAAP and (c) such contest would
not reasonably be expected to result in a breach of Section 6.04 or an Event of
Default under clause (i) in Article VII or any criminal or unindemnified civil
liability (in the case of any such civil liability, otherwise required to be
indemnified by the Borrower under the Financing Documents), being incurred by
the Administrative Agent or any of the Lenders.


 
25
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






“Permitted Debt” has the meaning set forth in Section 6.03.
“Permitted Investments” has the meaning set forth in Section 6.05.
“Permitted Liens” means:
(a)    Liens that secure any Permitted Debt so long as the Loan Obligations are
secured on a pari passu basis;
(b)    Liens that secure any Permitted Debt of the Borrower or any other
Subsidiary of Borrower so long as such Liens are permitted hereunder, or any
refinancing, replacement, refunding, renewal or extension thereof, in each case,
at the time of incurrence thereof;
(c)    Liens, deposits or pledges incurred or created in the ordinary course of
business or under applicable Governmental Rules in connection with or to secure
the performance of bids, tenders, contracts, leases, statutory obligations,
surety bonds or appeal bonds;
(d)    mechanics’, materialmen’s, workers’, repairmens’, employees’,
warehousemen’s, carriers’ or other like Liens arising in the ordinary course of
business or under Governmental Rules securing obligations which are not yet due,
or which are adequately bonded and which are being contested pursuant to the
Permitted Contest Conditions;
(e)    Liens for Taxes, assessments or governmental charges, which are not yet
due or which are being contested pursuant to the Permitted Contest Conditions;
(f)    Liens arising out of judgments or awards fully covered by insurance or
with respect to which an appeal or proceeding for review is being prosecuted
pursuant to the Permitted Contest Conditions;
(g)    easements, rights‑of‑way, restrictions, encroachments, protrusions and
other similar encumbrances and minor title defects affecting real property
which, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of any Borrower Group Member;
(h)    Liens arising in the ordinary course of business from netting services,
overdraft protection, banking services obligations and otherwise in connection
with deposit, securities and commodities accounts;
(i)    Liens securing judgments that do not constitute an Event of Default under
clause (i) of Article VII;
(j)    Liens for purchase money security interests or Capital Lease obligations
which are secured solely by the assets acquired securing Indebtedness permitted
under Section 6.03(d);
(k)    zoning, building and other generally applicable land use restrictions,
which, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of the Borrower;


 
26
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(l)    Liens that have been placed by a third party on the fee title of leased
real property or property over which the Borrower has easement rights, and
subordination or similar agreements relating thereto;
(m)    Liens securing obligations arising under natural gas purchase agreements,
natural gas transportation and storage agreements, and Hedging Arrangements
permitted under Section 6.12;
(n)    Liens securing other obligations in an aggregate amount not exceeding
$100,000,000 at any time outstanding;
(o)    Liens securing any Permitted Receivables Financing;
(p)    Liens on Permitted Refinancing Indebtedness permitted under the
definition thereof;
(q)    Liens on any cash collateral for Letters of Credit issued under this
Agreement or for a Defaulting Lender’s Swingline Exposure or LC Exposure;
(r)    Liens in favor of Governmental Authorities encumbering assets acquired in
connection with a government grant program, and the right reserved to, or vested
in, any Governmental Authority by the terms of any right, power, franchise,
grant, license, or permit, or by any provision of law, to purchase, condemn,
recapture or designate a purchaser of any property;
(s)    agreements for an obligation (other than repayment of borrowed money)
relating to the joint or common ownership, operation, and use of property,
including Liens under joint venture or similar agreements securing obligations
incurred in the conduct of operations or consisting of a purchase option, call
or right of first refusal with respect to the Equity Interests in such jointly
owned Person or assets;
(t)    Liens on any Acquired Assets in existence on or prior to the Effective
Date;
(u)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any of its Subsidiaries, or existing on any property
of any Person that becomes a Subsidiary after the Effective Date prior to the
time such Person becomes a Subsidiary or that is merged with or into or
consolidated with the Borrower or any Subsidiary prior to such merger or
consolidation, provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary or such
merger, as the case may be, (ii) such Lien shall not apply to any other property
or asset of the Borrower or any of the Subsidiaries, and (iii) such Lien shall
secure only those obligations and liabilities that it secures on the date of
such acquisition or the date such Person becomes a Subsidiary of the Borrower or
such merger, as the case may be, and any extensions, renewals, refinancings and
replacements thereof that do not increase the outstanding amount thereof;
(v)    Liens (including precautionary Liens in connection with Capital Leases)
on fixed or capital assets and other property (including any natural gas, oil or
other mineral assets, pollution control facilities, electrical generating
plants, equipment and machinery, and related


 
27
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






accounts, financial assets, contracts and general intangibles) acquired,
constructed, explored, drilled, developed, improved, repaired or serviced
(including in connection with the financing of working capital and ongoing
maintenance) by the Borrower, provided that (i) such security interests and the
obligations and liabilities secured thereby are incurred prior to or within
two hundred seventy (270) days after the acquisition of the relevant asset or
the completion of the relevant construction, exploration, drilling, development,
improvement, repair or servicing (including the relevant financing of working
capital and ongoing maintenance), or within two hundred seventy (270) days after
the extension, renewal, refinancing or replacement of the obligations and
liabilities secured thereby, as the case may be, (ii) the obligations and
liabilities secured thereby do not exceed the cost of acquiring, constructing,
exploring, drilling, developing, improving, repairing or servicing (including
the financing of working capital and ongoing maintenance in respect of) the
relevant assets, (iii) such security interests shall not apply to any other
property beyond the relevant property set forth in this subsection (v) (and in
the case of construction or improvement, any theretofore unimproved real
property on which the property so constructed or the improvement is located) and
subsection (y), as applicable, of the Borrower, and (iv) recourse for such
obligations and liabilities under any financing secured under this subsection
(v) shall be limited to the property subject to Liens permitted under this
subsection (v) and subsection (w) and to the Borrower;
(w)    Liens on any Equity Interest owned or otherwise held by or on behalf of
the Borrower in any Person created in connection with any project financing;
(x)    Liens securing the payment of Indebtedness of the Borrower to a state of
the United States or any political subdivision thereof issued in a transaction
in which such state or political subdivision issued industrial revenue bonds or
other obligations, the interest on which is excludable from gross income by the
holders thereof pursuant to the provisions of the Code, as in effect at the time
of the issuance of such obligations, and Indebtedness to the issuer of a letter
of credit, bond insurance or guaranty to support any such obligations to the
extent the Borrower is required to reimburse such issuer for drawings under such
letter of credit, bond insurance or guaranty with respect to the principal of or
interest on such obligations, including Liens arising pursuant to a pledge of
the Borrower’s mortgage bonds issued under the Mortgage; provided that such
pledged bonds shall not exceed an aggregate principal amount of $125,000,000 at
any time;
(y)    Liens created for the sole purpose of extending, renewing or replacing in
whole or in part Indebtedness secured by any lien, mortgage or security interest
referred to in this definition of “Permitted Liens”; provided, however, that the
principal amount of Indebtedness secured thereby shall not exceed the principal
amount of Indebtedness so secured at the time of such extension, renewal or
replacement and that such extension, renewal or replacement, as the case may be,
shall be limited to all or a part of the property or Indebtedness that secured
the lien or mortgage so extended, renewed or replaced (and any improvements on
such property);
(z)    Liens created by any Finsub for any Securitization Financing pursuant to
any order of the applicable regulatory Governmental Authority (such as the
Louisiana Public Service Commission) which allows for a securitization financing
by the Borrower and/or a Finsub authorized by a Securitization Statute (any such
order, a “Securitization Financing Order”);


 
28
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(aa)    Liens on cash or invested funds used to make a defeasance, covenant
defeasance or in substance defeasance of any Debt pursuant to an express
contractual provision in the agreements governing such Debt or GAAP, provided
that immediately before and immediately after giving effect to the making of
such defeasance, no Default or Event of Default shall exist;
(bb)    Liens created to secure Debt of any subsidiary to the Borrower or to any
of the Borrower’s other subsidiaries;
(cc)    the Lien evidenced by the Mortgage as renewed or replaced from time to
time; provided, however, that such Lien shall not extend to or over any property
of a character not subject on the Effective Date to the Lien granted under the
Mortgage; or
(dd)    “permitted liens” as defined under Section 1.04 of the Mortgage, as in
effect on the Effective Date, other than “funded liens” described in clause (ix)
of said Section 1.04, and other Liens not otherwise prohibited by Section 5.05
of the Mortgage, as in effect on the Effective Date, and in the event the
Mortgage is terminated, Liens of the same type and nature as the foregoing Liens
referred to in this clause (dd), provided, that the amounts secured by such
other Liens shall not exceed the amounts that may be secured by such foregoing
Liens as of the last day on which the Mortgage was in effect.
“Permitted Receivables Facility Assets” means (a) receivables (whether now
existing or arising in the future) of the Borrower and its subsidiaries which
are transferred or pledged to a Receivables Entity pursuant to a Permitted
Receivables Financing and any related Permitted Receivables Related Assets which
are also so transferred or pledged to such Receivables Entity and all proceeds
thereof and (b) loans to the Borrower and its Subsidiaries secured by
receivables (whether now existing or arising in the future) and any Permitted
Receivables Related Assets of the Borrower and its Subsidiaries which are made
pursuant to a Permitted Receivables Financing.
“Permitted Receivables Financing” means any receivables facility providing for
the sale or pledge by the Borrower and/or one or more other Receivables Sellers
of Permitted Receivables Facility Assets (thereby providing financing to the
Borrower and such Receivables Sellers) to a Receivables Entity (either directly
or through another Receivables Seller), which in turn shall sell or pledge
interests in the respective Permitted Receivables Facility Assets to third‑party
investors (with the Receivables Entity permitted to issue investor certificates,
purchased interest certificates or other similar documentation evidencing
interests in the Permitted Receivables Facility Assets) in return for the cash
used by the Receivables Entity to purchase the Permitted Receivables Facility
Assets from the Borrower and/or the respective Receivables Sellers.
“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to receivables and any collections or proceeds of
any of the foregoing.


 
29
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






“Permitted Refinancing Indebtedness” means any Indebtedness of any Borrower
Group Member issued in exchange for, or the Net Cash Proceeds of which are used
to refund, refinance, replace, defease or discharge, other Indebtedness of such
Person; provided that:
(a)    the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued interest on such Indebtedness
and the amount of all reasonable out‑of‑pocket expenses and premiums,
underwriting, issuance, commitment, syndication and other similar fees, costs
and expenses reasonably incurred in connection therewith);
(b)    such Permitted Refinancing Indebtedness has a weighted average life to
maturity equal to or greater than the weighted average life to maturity of the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;
(c)    if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Loan
Obligations, such Permitted Refinancing Indebtedness is subordinated in right of
payment to the Loan Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; provided that a certificate
of an Authorized Officer of the Borrower is delivered to the Administrative
Agent at least five (5) Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such subordination terms or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees);
(d)    the direct or any contingent obligor with respect to such Permitted
Refinancing Indebtedness is not changed from the direct or contingent obligor on
the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;
(e)    the Permitted Refinancing Indebtedness is not secured by any collateral
not granted to the holders of the Indebtedness being financed, renewed,
replaced, defeased or refunded;
(f)    such Permitted Refinancing Indebtedness shall have terms which shall be
no more restrictive taken as a whole, and shall not, taken as a whole, be
materially less favorable, in any respect on the Borrower or its Subsidiaries
than the provisions of the Indebtedness being refinanced, renewed, replaced,
defeased or refunded; provided, however, that the foregoing requirements shall
not apply to pricing terms in respect of any Indebtedness being so refinanced,
renewed, replaced, defeased or refunded so long as such pricing is consistent
with then prevailing market pricing; and


 
30
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(g)    no Default or Event of Default shall have occurred and be continuing at
the time of the incurrence of such Permitted Refinancing Indebtedness, or would
occur as a result of the incurrence of such Permitted Refinancing Indebtedness.
“Permitted Subordinated Debt” means any unsecured subordinated Indebtedness
incurred by Borrower; provided that, all such Indebtedness shall (a) have a
maturity date not earlier than six (6) months after the Maturity Date, (b) be
fully subordinated in right of payment and liquidation to the prior payment in
full of the Revolving Credit Facility in accordance with the terms set forth on
Exhibit H hereto, and (c) be owed to HoldCo.
“Person” means any individual, corporation, limited liability company, company,
voluntary association, partnership, joint venture, trust, or other enterprises
or unincorporated organization or government (or any agency, instrumentality or
political subdivision thereof).
“Plan” means any employee pension benefit plan (other than a Multiemployer ERISA
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prepayment Portion” means (a) the aggregate amount of the Net Cash Proceeds
received with respect to a Casualty Event or Disposition, as the case may be,
times (b) a fraction, the numerator of which is the aggregate principal amount
of Loans outstanding on the date of prepayment or the date of the offer to make
a prepayment under Section 2.12 and the denominator of which is the aggregate
amount of Debt of the Borrower and HoldCo outstanding on the date of prepayment
or the date of the offer to make a prepayment under Section 2.12 that is
required to be similarly prepaid.
“Prime Rate” means the rate of interest per annum published in the Wall Street
Journal Eastern Edition as the “prime rate” for such day, and if the Wall Street
Journal Eastern Edition does not publish such rate on such day, then such rate
as most recently published prior to such day, or if for any reason such rate is
no longer published or available, the rate publicly announced from time to time
by the Administrative Agent (or any Lender or Issuing Bank (which agrees in
writing to have its rates so used) selected by the Administrative Agent) as its
prime rate.
“Pro Forma Balance Sheet” has the meaning set forth in Section 4.01(c).
“Pro Forma Basis” means, with respect to any event, that the Borrower is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the most
recently ended Test Period and otherwise in accordance with Section 1.04(b)
herein.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real or personal, or mixed and whether tangible or intangible, and
including, for the avoidance of doubt, revenues and contractual rights.


 
31
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






“Proportional Share” means, with respect to any Lender and any offer in
accordance with Section 2.12(d), a fraction, (a) the numerator of which is the
outstanding principal amount of Loans held by such Lender as of the date of
determination and (b) the denominator of which is the principal amount of all
outstanding Loans held by all Lenders as of such date of determination.
“Quarter End Date” means March 31, June 30, September 30 and December 31 of
each year.
“Qualified Eligible Assignee” means any Person that (immediately prior to giving
effect to the relevant assignment under this Agreement) is (a) a Lender or
(b) an Affiliate or an Approved Fund of a Lender.
“Qualifying IPO” shall mean the issuance by HoldCo or any other direct or
indirect parent of HoldCo of its common stock in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S‑8) pursuant to an effective registration statement filed with the
Securities and Exchange Commission (or any Governmental Authority succeeding to
any of its principal functions) in accordance with the Securities Act of 1933
(whether alone or in connection with a secondary public offering).
“Rating Agency” means any of S&P, Moody’s or Fitch or any similar entity or any
of their respective successors.
“Receivables Entity” means a wholly‑owned direct or indirect Subsidiary of the
Borrower which engages in no activities other than in connection with the
financing of accounts receivable of Receivables Sellers and which is designated
(as provided below) as the “Receivables Entity”
(a)    no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is Guaranteed by the Borrower or any other Subsidiary of
the Borrower (excluding Guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Borrower or any other
Subsidiary of the Borrower in any way (other than pursuant to Standard
Securitization Undertakings) or (iii) subjects any property or asset of the
Borrower or any other Subsidiary of the Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings,
(b)    with which neither the Borrower nor any of its Subsidiaries has any
contract, agreement, arrangement or understanding (other than pursuant to
documents relating to the relevant Permitted Receivables Financing (including
with respect to fees payable in the ordinary course of business in connection
with the servicing of accounts receivable and related assets)) on terms less
favorable to the Borrower or such Subsidiary than those that might be obtained
at the time from persons that are not Affiliates of the Borrower, and
(c)    to which neither the Borrower nor any other Subsidiary of the Borrower
has any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results. Any such
designation shall be evidenced to the Administrative Agent by filing with the
Administrative Agent an officer’s certificate of the


 
32
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






Borrower certifying that, to the best of such officer’s knowledge and belief
after consultation with counsel, such designation complied with the foregoing
conditions. For the avoidance of doubt, the representations, warranties,
covenants and events of default contained in the Financing Documents shall not
apply to any Receivables Entity.
“Receivables Seller” means the Borrower and any direct or indirect subsidiary of
the Borrower that are from time to time party to a Permitted Receivables
Financing.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
(and, in the case of a Lender that is classified as a partnership for U.S.
federal tax purposes, a Person treated as the beneficial owner thereof for U.S.
federal tax purposes) and (c) any Issuing Bank.
“Register” has the meaning set forth in Section 9.04(b).
“Reinvestment Deadline” has the meaning set forth in Section 2.12(c).
“Reinvestment Rights” has the meaning set forth in Section 2.12(c).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents, attorneys‑in‑fact,
and advisors of such Person.
“Releases” means with respect to any Hazardous Material, any release, spill,
emission, emanation, leaking, pumping, injection, deposit, disposal, discharge,
dispersal, leaching or migration of such Hazardous Material into the indoor or
outdoor environment, including, without limitation, the movement of such
Hazardous Material through ambient air, soil, surface water, ground water,
wetlands, land or subsurface strata.
“Remaining Portion” has the meaning set forth in Section 2.12(b).
“Removal Effective Date” has the meaning set forth in Section 8.06(b).
“Replacement Deadline” has the meaning set forth in Section 2.12(b).
“Replacement Rights” has the meaning set forth in Section 2.12(b).
“Required Lenders” means at any time, subject to Section 2.22(b), Lenders
holding Credit Exposures and Available Revolving Loan Commitments representing
more than 50% of the sum of all Credit Exposures and Available Revolving Loan
Commitments at such time.
“Resignation Effective Date” has the meaning set forth in Section 8.06(a).
“Restricted Party” means any Person listed (a) in the Exhibit to Executive Order
No. 13224 of September 23, 2001 ‑ Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten To Commit, or Support Terrorism; (b) on the
“Specially Designated Nationals and Blocked persons” list maintained by the
OFAC; (c) in any sanctions-related list of designated Persons maintained by OFAC
or the U.S. Department of State or any country, region or territory which is
itself the subject or target of any economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time pursuant to


 
33
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






Anti-Terrorism Laws; (d) in any successor list to either of the foregoing; or
(e) any Person operating, organized or resident in or owned or controlled by any
such Person or Persons described in the foregoing clauses (at the time of this
Agreement, the parties hereto acknowledge that Restricted Parties include
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Revolving Credit Facility” has the meaning set forth in the Recitals hereto.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“Revolving Loan Commitment” means, (a) with respect to any Lender at any time,
the commitment, if any, of such Lender to make Revolving Loans hereunder up to
the amount set forth on Schedule 2.01 hereto or on Schedule 1 to the Assignment
and Assumption pursuant to which such Lender assumed its Revolving Loan
Commitment, as applicable, and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (i) increased from time to time pursuant to Section 2.21, (ii) reduced
from time to time pursuant to Section 2.09 and (iii) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04 and (b) with respect to all Lenders at all times, the aggregate of
the amounts in clause (a). The aggregate principal amount of the Lenders’
Revolving Loan Commitments on the Effective Date is $300,000,000.
“S&P” means Standard & Poor’s Rating Services or its successors.
“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person, contemporaneously with the lease of such
property or asset by the seller thereof as lessee.
“Securitization Financing” means an issuance of any bonds, other evidence of
indebtedness or certificates of participation or beneficial interests that, in
compliance with Internal Revenue Service Revenue Procedure 2005‑62, is
(a) issued by a Finsub and (b) secured by the intangible property right to
collect charges for the recovery of specified costs and such other assets, if
any, of a Finsub.
“Securitization Financing Order” has the meaning specified in clause (z) of the
definition of “Permitted Liens”.
“Securitization Statute” means any Law, including the Louisiana Electric Utility
Storm Recovery Securitization Act and the Louisiana Electric Utility Investment
Recovery Securitization Act, that (a) is enacted to facilitate the recovery of
certain specified costs incurred by the Borrower; (b) authorizes the Borrower to
apply for, and authorizes the applicable regulatory Governmental Authority to
issue, a financing order determining the amount of specified costs the Borrower
will be allowed to recover; (c) provides that pursuant to the financing order,
the Borrower acquires an intangible property right to charge, collect, and
receive amounts necessary to provide for the full recovery of the specified
costs determined to be recoverable, and assures that the charges are
non‑bypassable; (d) guarantees that the applicable regulatory Governmental
Authority will not rescind or amend the financing order, revise the amount of
specified costs, or in any way reduce or impair the value of the intangible
property right, except as may be contemplated by periodic adjustments authorized
by such legislation;


 
34
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(e) provides procedures assuring that the sale of the intangible property right
from the Borrower to any special purpose bankruptcy remote Person that is a
wholly owned (directly or indirectly) Subsidiary of the Borrower organized
solely for the purpose of engaging in any securitization financing pursuant to
any order of the applicable regulatory Governmental Authority will be perfected
under applicable law as an absolute transfer of the Borrower’s right, title, and
interest in the property, and (f) authorizes the securitization of the
intangible property right to recover the fixed amount of specified costs through
the issuance of bonds, other evidences of Indebtedness, or certificates of
participation or beneficial interest that are issued pursuant to an indenture,
contract or other agreement of the Borrower or a such special bankruptcy remote
Person.
“Senior Debt Rating” means at any date, the credit rating identified by S&P or
Moody’s as the credit rating which (a) it has assigned to long term secured
senior debt of the Borrower or (b) it would assign to long term secured senior
debt of the Borrower were the Borrower to issue or have outstanding any long
term secured senior debt on such date.
“Solvent” means, when used with respect to any Person, as of any date of
determination, that (a) such Person is able to pay all of its liabilities as
such liabilities become due, (b) the sum of the debt (including contingent
liabilities) of such Person and its subsidiaries, on a consolidated basis, does
not exceed the fair value of the present assets of such Person and its
subsidiaries, on a consolidated basis, and (c) the capital of such Person and
its subsidiaries, on a consolidated basis, is not unreasonably small in relation
to their business, taken as a whole, as contemplated on such date of
determination (provided that, as used in this definition, the amount of any
contingent liability shall be the amount that, in light of all of the facts and
circumstances existing as of such date of determination, represents the amount
that can reasonably be expected as of that date to become due and payable as an
actual or matured liability (and for avoidance of doubt, excluding any
liabilities treated as pass‑through costs under the applicable regulatory
regime), as determined reasonably and in good faith by such Person).
“Specified Representations” means the representations and warranties of the
Initial Borrower in Section 3.01, 3.02, 3.03, 3.04, 3.15, 3.16, 3.18, 3.21,
3.23, 3.24 and 3.25.
“Sponsors” means, collectively, MIP Cleco Partners L.P. (f/k/a Como B L.P.),
bcIMC Como Investment Limited Partnership and John Hancock Life Insurance
Company (U.S.A.), and each of their respective Affiliates.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any of its
Subsidiaries in connection with a Permitted Receivables Financing which are
reasonably customary in accounts receivable financing transactions.
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated in right to the Loan
Obligations.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date,


 
35
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






as well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, Controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Swingline Commitment” means the commitment of the Swingline Lender to make
loans pursuant to Section 2.05, as the same may be reduced from time to time
pursuant to Section 2.09; provided that in no event shall the Swingline
Commitment exceed the aggregate amount of all Revolving Loan Commitments. The
aggregate principal amount of the Swingline Commitment shall be $35,000,000 on
the Effective Date.
“Swingline Exposure” means, at any time, with respect to (a) the Swingline
Lender, the aggregate principal amount of all Swingline Loans outstanding at
such time, and (b) any Lender, its Applicable Percentage of the Swingline
Exposure of the Swingline Lender at such time.
“Swingline Lender” means Mizuho Bank, Ltd., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other similar charges now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, including any interest, additions to
tax, penalties or similar liability with respect thereto.
“Test Period” means, as of any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date for which financial statements have been or are required to be
delivered pursuant to Section 5.02(a) or 5.02(b). Any financial ratio or
compliance with any covenant in respect of any Test Period shall be determined
on the date on which the financial statements pursuant to Section 5.02(a) or
Section 5.02(b) have been, or should have been, delivered for the applicable
fiscal period ending on such Quarter End Date.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Financing Documents, the borrowing of Loans and
other credit extensions, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.
“Type” means, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Base Rate.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.


 
36
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






“UCP” means the Uniform Customs and Practice for Documentary Credits, 2007
Revision, ICC Publication No. 600.
“United States” and “U.S.” mean the United States of America.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Tax Code.
“U.S. Tax Certificate” has the meaning set forth in Section 2.18(f)(ii)(D).
“Withdrawal Liability” means liability to a Multiemployer ERISA Plan as a result
of a complete or partial withdrawal from such Multiemployer ERISA Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Loan
Borrowing”).
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any


 
37
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules, Recitals, paragraphs, clauses, Appendices shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement (and Articles, Sections, etc. shall be deemed to be incorporated
by reference into this Agreement), (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (g) all actions by specified officers of a Person
shall be deemed to be taken by such specified officer solely in such specified
officer’s capacity as such officer, (h) all calculations are to be made without
duplication unless otherwise specified, (i) references to “days” means
calendar days unless the term “Business Days” is used, and (j) references to a
time of day means such time in New York, New York unless otherwise specified.
SECTION 1.04    Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose) (including, without limitation, any change in
GAAP resulting in any operating lease being reclassified as a capital lease),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825‑10‑25 (previously referred to as Statement of
Financial Accounting Standards (“ASC”) 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under ASC
470‑20‑15 (previously referred to as Financial Accounting Standards Board Staff
Position APB 14‑1) to value any such Indebtedness in a reduced or bifurcated
manner as described therein, and such Indebtedness shall at all times be valued
at the full stated principal amount thereof.
(b)    All computations on a Pro Forma Basis with respect to any period shall be
made giving effect to any acquisition, investment or disposition, or issuance,
incurrence or assumption of or amendment to Indebtedness, or other transaction
that occurred after the first day of such period, in each case, as if such
acquisition, investment or disposition, or issuance, incurrence or assumption of
or amendment to Indebtedness, or other transaction had occurred on the first day
of such period (or, in the case of any balance sheet item, on the last day of
the relevant period), and, to the extent applicable, giving pro forma effect to
historical earnings and cash flows associated with assets acquired and
investments made and excluding the pro forma effect of historical earnings and
cash flows associated with assets disposed of, in each case, during such
relevant period (but, in each case, without giving effect to any synergies


 
38
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






or cost savings therefrom) and any related incurrence or reduction of
Indebtedness, including adjustments in accordance with Article 11 of Regulation
S‑X under the Securities Act. If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any Hedging
Arrangements applicable to such Indebtedness).
SECTION 1.05    Status of Obligations. In the event that the Borrower shall at
any time issue or have outstanding any Subordinated Indebtedness, the Borrower
shall take all such actions as shall be necessary to cause the Loan Obligations
to constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent (and each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to this Agreement), the Lenders and the Issuing Banks to have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness. Without limiting the foregoing, the Loan Obligations are hereby
designated as “senior indebtedness” and as “designated senior indebtedness” and
words of similar import under and in respect of any indenture or other agreement
or instrument under which such Subordinated Indebtedness is outstanding and are
further given all such other designations as shall be required under the terms
of any such Subordinated Indebtedness in order that the Administrative Agent
(and each co-agent or sub-agent appointed by the Administrative Agent from time
to time pursuant to this Agreement), the Lenders and the Issuing Banks may have
and exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.
ARTICLE II
THE CREDITS
SECTION 2.01    Revolving Loan Commitment. Subject to the terms and conditions
set forth herein, each Lender severally agrees to make Revolving Loans to the
Borrower in Dollars from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) the amount of such
Lender’s Credit Exposure exceeding such Lender’s Revolving Loan Commitment or
(ii) the sum of the total Credit Exposures exceeding the sum of all Revolving
Loan Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
SECTION 2.02    Loans and Borrowings. (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Type
made by the Lenders ratably in accordance with their respective Applicable
Percentages of such Borrowing. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. Any Swingline Loan shall be made in accordance with the procedures set
forth in Section 2.05.
(b)    Subject to Section 2.15, each Borrowing shall be comprised entirely of
Base Rate Loans or Eurodollar Loans as the Borrower may request in accordance
herewith; provided, that, except to the extent the Administrative Agent shall
have received an indemnification


 
39
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






substantially consistent with the terms of Section 2.16 not less than
three (3) Business Days prior to the Effective Date, all Borrowings made on the
Effective Date must be made as Base Rate Borrowings but may be converted into
Eurodollar Borrowings in accordance with Section 2.08. Each Swingline Loan shall
be a Base Rate Loan. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions of Section 2.15, 2.16,
2.17 and 2.18 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
(c)    Each Borrowing of Eurodollar Loans shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $5,000,000. Each Borrowing
of Base Rate Loans shall be in an aggregate amount that is an integral multiple
of $100,000 and not less than $1,000,000, other than a Borrowing that is in an
aggregate amount equal to the entire unused balance of all Revolving Loan
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) or to repay a Swingline Loan as
contemplated by Section 2.05. Each Swingline Loan shall be in an amount that is
an integral multiple of $100,000 and not less than $1,000,000. Borrowings of
more than one Type and Class may be outstanding at the same time; provided that
there shall not at any time be more than a total of five (5) Eurodollar
Revolving Loan Borrowings outstanding.
SECTION 2.03    Requests for Borrowings. To request a Borrowing (other than a
Swingline Loan, which may be requested in accordance with Section 2.05), the
Borrower shall notify the Administrative Agent of such request by telephone,
hand delivery, facsimile or electronic transmission, which such notice shall be
in the form of (or, in the case of telephonic notification, promptly confirmed
in the form of) a written Borrowing Request signed by the Borrower (a) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time,
three (3) Business Days before the date of the proposed Borrowing or (b) in the
case of a Base Rate Borrowing, not later than 11:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such Borrowing Request shall be
irrevocable. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.


 
40
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04    Reserved.
SECTION 2.05    Swingline Loans. (a)     Subject to the terms and conditions set
forth herein, the Swingline Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.05, agrees to make Swingline Loans in
Dollars to the Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment or (ii) the sum of the total Credit Exposures exceeding the
aggregate amount of all Revolving Loan Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone, hand delivery, facsimile or electronic
transmission (and, in the case of telephonic notification, promptly confirmed by
hand delivery, facsimile or electronic transmission), not later than 11:00 a.m.,
New York City time, on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be
a Business Day), the amount of the requested Swingline Loan and identify the
account, including routing information, where such Swingline Loan shall be
deposited. The Administrative Agent will promptly, and in any event before
1:00 p.m., New York City time on the same day it received such request from the
Borrower, advise the Swingline Lender of any such notice received from the
Borrower. The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to a general deposit account of the Borrower as
directed by the Borrower (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the applicable Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.
(i)    The Swingline Lender may at any time in its sole and absolute discretion
(and shall, in any case, no later than the last Business Day of each applicable
week or, if a Swingline Loan is extended on the last Business Day of a week, the
last Business Day of the immediately following week) request, on behalf of the
Borrower (which hereby irrevocably authorizes the Swingline Lender to so request
on its behalf), that each Lender make a Base Rate Revolving Loan in an amount
equal to such Lender’s Applicable Percentage of the amount of Swingline Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Borrowing Request for purposes hereof) and in accordance
with the requirements of Section 2.03, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the


 
41
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






aggregate Revolving Loan Commitments but not otherwise subject to the conditions
set forth in Section 4.02. The Swingline Lender shall furnish the Borrower with
a copy of the applicable Borrowing Request promptly after delivering such notice
to the Administrative Agent. Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Borrowing Request
available to the Administrative Agent in immediately available funds for the
account of the Swingline Lender at the Administrative Agent’s office for
payments not later than 2:00 p.m., New York City time, on the day specified in
such Borrowing Request in accordance with Section 2.07, whereupon, each Lender
that so makes funds available shall be deemed to have made a Base Rate Revolving
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swingline Lender.
(ii)    If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Loan Borrowing in accordance with clause (b)(i) above, the request for
Base Rate Loans submitted by the Swingline Lender as set forth herein shall be
deemed to be a request by the Swingline Lender that each of the Lenders fund its
risk participation in the relevant Swingline Loan and each Lender’s payment to
the Administrative Agent for the account of the Swingline Lender pursuant to
clause (b)(i) above shall be deemed payment in respect of such participation.
(c)    Each Lender acknowledges and agrees that its obligation to extend
Revolving Loans and acquire participations in Swingline Loans, as applicable,
pursuant to this Section is absolute and unconditional and shall not be affected
by any circumstance whatsoever, including the occurrence and continuance of a
Default or Event of Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
Section by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders.
(d)    The Administrative Agent shall notify the Borrower of any refinancings
and participations in any Swingline Loan acquired pursuant to this Section, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a refinancing or sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this Section and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this Section shall not relieve
the Borrower of any default in the payment thereof.
SECTION 2.06    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of, and each
Issuing Bank agrees, on the


 
42
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






terms and conditions hereinafter set forth, to issue (or cause one or more of
its Affiliates to issue on its behalf) Letters of Credit denominated in Dollars
for the account of the Borrower, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time on any Business Day during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Subject to the terms and conditions set forth herein,
no Issuing Bank shall be obligated to issue, amend or increase any Letter of
Credit if:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, such issuance of letters of credit
generally, or such Letter of Credit in particular, or shall impose upon such
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuing Bank in good faith deems material to
it; or
(ii)    the issuance of such Letter of Credit would violate one or more policies
of such Issuing Bank applicable to letters of credit generally.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to any Issuing Bank and
the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with clause (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application in a form acceptable to such Issuing Bank.
A Letter of Credit shall be issued, amended, renewed or extended only if (and
upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension, (i) the aggregate LC Exposure
would not exceed $300,000,000, (ii) the sum of the total Credit Exposures would
not exceed the aggregate amount of all Revolving Loan Commitments, and (iii) the
aggregate face amount of all outstanding Letters of Credit issued by or on
behalf of the Issuing Bank issuing such Letter of Credit would not exceed such
Issuing Bank’s LC Sublimit.


 
43
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date; provided that any Letter of
Credit with a one‑year tenor may provide for the renewal thereof for additional
one‑year periods (which shall in no event extend beyond the date referred to in
clause (ii) above (as extended pursuant to the terms of such clause (ii)).
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in clause (e) of
this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.
(e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent in Dollars the amount equal to such LC
Disbursement, calculated as of the date such Issuing Bank made such LC
Disbursement not later than 2:00 p.m., New York City time, on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 2:00 p.m., New York City time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $1,000,000 and if the payment has not
been made by the time due therefor, the Borrower shall be deemed to have
requested (it being understood that for such purpose, the condition to Borrowing
set forth herein shall not apply) that such payment be financed with a Base Rate
Revolving Borrowing in an equivalent amount of such LC Disbursement and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Base Rate Revolving Borrowing. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by


 
44
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






such Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse the applicable Issuing
Bank for any LC Disbursement (other than the funding of Base Rate Revolving
Loans as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in clause (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the applicable
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank; provided that the foregoing
shall not be construed to excuse such Issuing Bank from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.


 
45
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy or
electronic transmission) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.
(h)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Base Rate Loans; provided that if the
Borrower fails to reimburse such LC Disbursement when due pursuant to clause (e)
of this Section, then Section 2.14(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
clause (e) of this Section to reimburse the applicable Issuing Bank shall be for
the account of such Lender to the extent of such payment.
(i)    Replacement of Issuing Bank. Any Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.13(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the applicable Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous related Issuing Bank, or to such successor and
all previous related Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(j)    Cash Collateralization. In the event that (i) any Event of Default shall
occur and be continuing or (ii) any LC Disbursements remain unreimbursed on or
after the fifth (5th) Business Day prior to the Maturity Date, the Borrower
shall deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders (the “LC Collateral
Account”), an amount in cash equal to 103% of the amount of the LC Exposure as
of such date plus any accrued and unpaid interest thereon (A) on the Business
Day that the Borrower receives notice from the Administrative Agent or the
Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph in the case of clause (i) above or (B) on or before the fifth
(5th) Business Day prior to the Maturity Date in the case of clause (ii);
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or


 
46
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) of Article VII. Such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the Loan Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account (and the Borrower hereby grants the Administrative Agent a
security interest in the LC Collateral Account). Such deposit shall not bear
interest, nor shall the Administrative Agent be under any obligation whatsoever
to invest the same; provided that, at the request of the Borrower, such deposit
shall be invested by the Administrative Agent in direct short term obligations
of, or short term obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America, in each case
maturing no later than the expiry date of the Letter of Credit giving rise to
the relevant LC Exposure. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived. If the Borrower is required to provide cash
collateral hereunder as a result of clause (ii) of the first sentence of this
subsection, the amount thereof (to the extent not applied as aforesaid) shall be
returned to the Borrower when the LC Exposure is zero and all Letters of Credit
shall have been returned to the Issuing Banks and shall have been cancelled.
(k)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, an Issuing Bank shall not be responsible to the
Borrower for, and an Issuing Bank’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of such Issuing Bank required
or permitted under any law, order, or practice that is required or permitted to
be applied to any Letter of Credit or this Agreement, including Governmental
Rules or any order of a jurisdiction where such Issuing Bank or the beneficiary
is located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT‑IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
SECTION 2.07    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
Base Rate


 
47
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing or (ii) in
the case of the Borrower, the interest rate applicable to Base Rate Loans. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. A notice of the
Administrative Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.
(c)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in this Section 2.07, and such funds
are not made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
SECTION 2.08    Interest Elections. (a)     Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Loan Borrowings, which may
not be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone, hand delivery, facsimile
or electronic transmission by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Interest Election Request shall be irrevocable
and shall be in the form of (or in the case of telephonic notice, shall be
confirmed


 
48
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






promptly by hand delivery, facsimile or electronic transmission to the
Administrative Agent of) a written Interest Election Request signed by the
Borrower. Notwithstanding any contrary provision herein, this Section shall not
be construed to permit the Borrower to (i) elect an Interest Period for
Eurodollar Loans that would end after the Maturity Date or (ii) convert any
Borrowing to a Borrowing of a Type not available under the Class of Commitments
pursuant to which such Borrowing was made.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Base Rate
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing the Borrower may only elect Interest Periods not
in excess of one month; provided that the Administrative Agent may (or, if so
instructed by the Required Lenders, shall) notify the Borrower otherwise,
whereupon each Eurodollar Borrowing shall be converted to a Base Rate Borrowing
at the end of the Interest Period applicable thereto.
SECTION 2.09    Termination and Reduction of Revolving Loan Commitments.
(a) Unless previously terminated, the Revolving Loan Commitments shall terminate
on the Maturity Date.


 
49
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(b)    The Borrower may at any time terminate, or from time to time reduce, the
Revolving Loan Commitments; provided that (i) each reduction of the Revolving
Loan Commitments shall, if in part, be in an amount that is an integral multiple
of $500,000 and not less than $1,000,000 and (ii) the Borrower shall not
terminate or reduce the Revolving Loan Commitments to the extent that, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.11, the sum of the Credit Exposures would exceed the Revolving
Loan Commitment.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Loan Commitments under clause (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction (or such shorter period as the Administrative Agent may
agree in its sole discretion), specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Loan Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the consummation of another transaction, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Loan Commitments shall be permanent.
Each reduction of the Revolving Loan Commitments shall be made ratably among the
Lenders in accordance with their respective Revolving Loan Commitments.
SECTION 2.10    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date and (ii) to the Swingline Lender, to the extent not otherwise
refinanced with a Revolving Loan in accordance with Section 2.05, the then
unpaid principal amount of each Swingline Loan on the earlier of the Maturity
Date and the first date after such Swingline Loan is made that is the fifteenth
(15th) day or the last day of a calendar month and is at least two (2) Business
Days after such Swingline Loan is made; provided that on each date that a
Revolving Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to clause (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded


 
50
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






therein; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.
(e)    Any Lender may request that Revolving Loans made by it be evidenced by a
Note in substantially the form of Exhibit F. In such event, the Borrower shall
prepare, execute and deliver to such Lender a Note payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such Note and interest thereon shall at all times (including
after assignment pursuant to Section 9.04) be represented by one or more Notes
in such form payable to the order of the payee named therein (or, if such Note
is a registered note, to such payee and its registered assigns).
SECTION 2.11    Optional Prepayment of Loans. The Borrower shall have the right
at any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with the provisions of this Section 2.11.
The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone, hand
delivery, facsimile or electronic transmission (promptly confirmed, in the case
of telephonic notice, by hand delivery, facsimile or electronic transmission) of
any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 1:00 p.m., New York City time, three (3) Business Days
before the date of prepayment, (ii) in the case of prepayment of a Base Rate
Borrowing, not later than 1:00 p.m., New York City time, on the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 1:00 p.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify (x) the prepayment date, (y) the
principal amount of each Borrowing or portion thereof to be prepaid and (z) the
Class and Type of Borrowing to be prepaid; provided that a notice of prepayment
may state that such notice is conditioned upon the effectiveness of other credit
facilities or the consummation of another transaction, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in a minimum aggregate amount of
$1,000,000 and $500,000 increments in excess thereof. Any such prepayment will
be applied to the relevant Loans of the same type designated by the Borrower, at
its sole discretion. Prepayments shall be payable without penalty or premium and
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) break funding payments to the extent required by
Section 2.17.
SECTION 2.12    Mandatory Prepayments and Mandatory Offers.
(a)    Mandatory Prepayment of Revolving Loans. If at any time the sum of the
aggregate principal amount of all Credit Exposures exceeds the aggregate amount
of all Revolving Loan Commitments, the Borrower shall immediately repay
Revolving Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause the aggregate principal amount of all
Credit Exposures to be less than or equal to the aggregate amount of all
Revolving Loan Commitments.


 
51
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(b)    Mandatory Offer with the Net Cash Insurance Proceeds of Casualty Events.
On each applicable Offer Date, the Borrower shall make a mandatory offer to each
Lender for the prepayment of outstanding Loans in an amount equal to 100% of the
Prepayment Portion of any Net Cash Insurance Proceeds received by the Borrower
or any of its Subsidiaries since the last Interest Payment Date (and not yet
applied in accordance with this Section 2.12(b)) to the extent all such Net Cash
Insurance Proceeds received in such fiscal year exceed $30,000,000 (such amount,
the “Casualty Event Offer Amount”); provided, however, no such mandatory offer
shall be required under this Section 2.12(b) to the extent the Borrower notifies
the Administrative Agent in writing no later than five (5) Business Days before
the relevant Offer Date that the Borrower or such Subsidiary has elected to
apply such Casualty Event Offer Amount to restore or replace the affected
Property or otherwise to reinvest in Property of a kind then used or usable in
the Business (including reinvestments in Permitted Acquisitions) within
three‑hundred sixty (360) days of the receipt of such Casualty Event Offer
Amount (the “Replacement Deadline” and such rights, the “Replacement Rights”);
provided, further, to the extent the Borrower or Subsidiary fails to apply any
or all of such Casualty Event Offer Amount to any such restoration, replacement
or reinvestment by the Replacement Deadline (any amount of the relevant Net Cash
Insurance Proceeds not so applied, the “Remaining Portion”), the Borrower shall
make a mandatory prepayment offer in accordance with the procedures set forth in
Section 2.12(d) below.
(c)    Mandatory Offer with Net Cash Proceeds of a Disposition. On each
applicable Offer Date, the Borrower shall make a mandatory offer to each Lender
for the prepayment of outstanding Loans in an amount equal to 100% of the
Prepayment Portion of the Net Cash Proceeds received by the Borrower or any of
its Subsidiaries on account of any Disposition pursuant to Section 6.01(b)
herein since the last Interest Payment Date (and not yet subject to an offer in
accordance with this Section 2.12(c)) to the extent all such Net Cash Proceeds
received in such fiscal year exceed $30,000,000 (the “Disposition Offer
Proceeds”); provided, however, no such offer shall be required under this
Section 2.12(c) to the extent the Borrower notifies the Administrative Agent in
writing no later than five (5) Business Days before the relevant Offer Date that
the Borrower or such Subsidiary has elected to apply such Disposition Offer
Proceeds to reinvest in Property of a kind then used or usable in the Business
(including reinvestments in Permitted Acquisitions) within three‑hundred
sixty (360) days of the receipt of such Disposition Offer Proceeds (the
“Reinvestment Deadline” and such rights, the “Reinvestment Rights”); provided,
further, to the extent the Borrower or Subsidiary fails to apply any or all of
such Disposition Offer Proceeds to any such reinvestment by the Reinvestment
Deadline (any amount of the Disposition Offer Proceeds not so applied, the
“Available Disposition Offer Proceeds”), the Borrower shall make a mandatory
prepayment offer in accordance with the procedures set forth in Section 2.12(d)
below.
(d)    Mandatory Offer Procedures. Any mandatory offer pursuant to
Section 2.12(b) or Section 2.12(c) shall be made in accordance with the
following procedures:
(i)    not more than thirty (30) days after (x) in the event the Borrower does
not exercise its Replacement Rights, receipt of the Casualty Event Offer Amount
or, in the event the Borrower does exercise its Replacement Rights, the
Replacement Deadline, or (y) in the event the Borrower does not exercise its
Reinvestment


 
52
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






Rights, receipt of the Disposition Offer Proceeds or, in the event the Borrower
does exercise its Reinvestment Rights, the Reinvestment Deadline, as applicable
(the “Offer Date”), the Borrower shall send a notice to the Administrative Agent
for distribution to each Lender (such notice, the “Offer Notice” and the
procedures set forth therein, the “Offer Procedures”) stating:
(A)    that a prepayment offer is being made pursuant to Section 2.12(b) or
Section 2.12(c), as applicable,
(B)    the amount of Offer Proceeds subject to such offer,
(C)    that any Lender that accepts such offer in accordance with this
Section 2.12(d)(i) shall receive a prepayment of its Loans equal to its
Proportional Share of the Offer Proceeds determined as of the Offer Payment
Date, to be applied in accordance with Section 2.12(f) of this Agreement,
(D)    the time and date by which such Lender must deliver to the Administrative
Agent and Borrower written notice of its acceptance of such offer (which, in any
case, shall not be less than five (5) Business Days nor longer than
twenty (20) Business Days after the distribution of the Offer Notice) (the
“Acceptance Deadline”),
(E)    the date such prepayment is to occur (which, in any case, shall be no
later than the next Interest Payment Date occurring after the Acceptance
Deadline) (the “Offer Payment Date”), and
(F)    that any Lender that accepts the offer shall be entitled to withdraw its
election if the Administrative Agent receives written notice thereof by no later
than 5:00 p.m. New York City time on the date before the Offer Payment Date.
(ii)    Any Loans held by a Lender that validly accepts such offer by the
Acceptance Deadline will continue to accrue interest at the rate otherwise
required hereunder until (but excluding) the Offer Payment Date (or, if
different, the date actually repaid).
(iii)    The Loans to be prepaid pursuant to the offer shall be paid without
penalty or premium and shall be accompanied by (A) accrued interest to the
extent required by Section 2.14 and (B) break funding payments to the extent
required by Section 2.17.
(iv)    The Proportional Share of the Offer Proceeds of any Lender that does not
accept the offer in accordance with the Offer Procedures shall be retained by
the Borrower.
(v)    The offer and prepayment will be carried out in accordance with the
applicable Offer Procedures.
(e)    Notice; Interest. The Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone, hand delivery, facsimile or electronic transmission (promptly
confirmed, in the case of telephonic notice, by hand delivery, facsimile or
electronic transmission) of any prepayment under Section 2.12(a)


 
53
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(i) in the case of prepayment of a Eurodollar Borrowing, not later than
1:00 p.m., New York City time, three (3) Business Days before the date of
prepayment and (ii) in the case of prepayment of a Base Rate Borrowing, not
later than 1:00 p.m., New York City time, on the date of prepayment. Each such
notice shall specify (x) the prepayment date, (y) the principal amount of each
Borrowing or portion thereof to be prepaid and (z) the Class and Type of Loans
to be prepaid in accordance with Section 2.12(f). Prepayments shall be payable
without penalty or premium and shall be accompanied by (i) accrued interest to
the extent required by Section 2.13 and (ii) break funding payments to the
extent required by Section 2.17.
(f)    Application of Mandatory Prepayments and Mandatory Offers. Prepayments
required to be made pursuant to Section 2.12(a) and Section 2.12(d) shall be
applied to the outstanding Revolving Loans on a pro rata basis in accordance
with the amount of Revolving Loans held by each Lender.
Amounts to be applied pursuant to this Section 2.12(f) to the prepayment of
Revolving Loans shall be applied, first, to reduce outstanding Base Rate
Revolving Loans and, then, to reduce outstanding Eurodollar Revolving Loans,
unless otherwise directed by the Borrower.
For the avoidance of doubt, no mandatory prepayment or mandatory offer of
Revolving Loans under this Section 2.12 shall be accompanied by a permanent
reduction in the Revolving Loan Commitments.
SECTION 2.13    Fees. (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee (the “Commitment Fee”),
which shall accrue at the “Commitment Fee Rate”, as set forth in the definition
of Applicable Margin, on the average daily amount of the Available Revolving
Loan Commitment of such Lender during the period from and including the
Effective Date to but excluding the earlier of (i) the Maturity Date and
(ii) the date on which such Revolving Loan Commitment is terminated or reduced
to zero in accordance with Section 2.09; provided that for purposes of
calculating the Available Revolving Loan Commitment of each such Lender, the
Swingline Exposure of such Lender shall not be included in the Credit Exposure
for such Lender. Accrued fees shall be payable in arrears on each Quarter End
Date and on the date on which such Commitments terminate or are reduced to zero,
commencing on the first such date to occur after the Effective Date; provided
that any accrued commitment fees outstanding after the date on which the
Commitments terminate shall be payable on demand. All Commitment Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit (the “Letter of Credit Fee”), which shall accrue at the same
Applicable Margin used to determine the interest rate applicable to Eurodollar
Revolving Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period (x) from and including the later of (A) the issuance date of
such Letter of Credit and (B) the most recent Quarter End Date (y) to but
excluding the earlier of (A) the Quarter End Date on which the payment thereof
is made in accordance with the terms hereof or (B) the date of termination of
such Letter of Credit and (ii) to each Issuing Bank for its own


 
54
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






account a fronting fee (the “Fronting Fee”), which shall accrue at a rate per
annum and in accordance with terms mutually and separately agreed upon between
the Borrower and such Issuing Bank, which such agreement shall also set forth
such Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Unless
otherwise specified above, Letter of Credit Fees and Fronting Fees accrued
through and including each Quarter End Date shall be payable on each such
Quarter End Date, commencing (if applicable) on the first such Quarter End Date
to occur after the Effective Date; provided that all such fees shall be payable
on the date on which the Revolving Loan Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within ten (10) days after demand. All Letter of
Credit Fees and Fronting Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, agency fees payable in the amounts and at the times separately agreed
upon between the Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the applicable Lenders. Fees paid shall not be refundable
under any circumstances.
SECTION 2.14    Interest. (a)  The Loans comprising each Base Rate Borrowing
(including each Swingline Loan) shall bear interest at the Base Rate plus the
Applicable Margin; provided that notwithstanding the foregoing, such interest
rate shall at no time be less than 0.00% per annum.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted Eurodollar Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin; provided that notwithstanding the foregoing, such
interest rate shall at no time be less than 0.00% per annum.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus
the rate otherwise applicable to such Loan as provided in clause (a) or (b) of
this Section or (ii) in the case of any other amount, 2.00% plus the rate
applicable to Base Rate Revolving Loans as provided in clause (a) of this
Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Loan Commitments; provided that (i) interest
accrued pursuant to clause (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of


 
55
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






such repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor in
accordance with this Agreement, accrued interest on such Loan shall be payable
on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Base Rate at times
when the Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Base Rate, Adjusted Eurodollar Rate or
Eurodollar Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.15    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (acting reasonably and taking into
consideration the conditions in the bank credit markets generally) that adequate
and reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate
or the Eurodollar Rate, as applicable, for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders (acting
reasonably and taking into consideration the conditions in the bank credit
markets generally) that the Adjusted Eurodollar Rate or the Eurodollar Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic transmission as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist (and
the Administrative Agent shall provide such notice promptly following such
circumstances no longer existing as determined by the Administrative Agent in
its sole discretion (or, in the case of clause (b) above, promptly following the
Administrative Agent being advised thereof by the Required Lenders)), (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be converted or continued as a Base Rate
Borrowing on the last day of the then current Interest Period applicable thereto
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as a Base Rate Borrowing.
SECTION 2.16    Increased Costs; Illegality. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted Eurodollar Rate) or any
Issuing Bank;


 
56
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii)    subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, such Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, such Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender, such Issuing Bank or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, such
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law, or
directive from the BIS or another regulatory authority that such Lender is
regulated by, regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or Issuing Bank’s capital
or on the capital of such Lender’s or Issuing Bank’s holding company, if any, as
a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy and liquidity), by an amount deemed by such
Lender or such Issuing Bank to be material, then from time to time the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or Issuing Bank’s holding company for any such reduction
suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in clause (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within
ten (10) Business Days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than two hundred ten (210) days prior to the date that such Lender or


 
57
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law or directive giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the two hundred ten (210)‑day period referred to
above shall be extended to include the period of retroactive effect thereof.
Notwithstanding the foregoing, (i) to the extent that (x) a Lender will increase
its level of capital or liquidity above the level that would have been
maintained by such Lender had the Effective Date occurred on October 17, 2014
and there has not been a Change in Law or a directive from BIS or another
regulatory authority that such Lender is regulated by or (y) there has been a
Change in Law or a directive from BIS or another regulatory authority that such
Lender is regulated by and a Lender will increase its level of capital or
liquidity by an amount greater than the increase attributable thereto, the
Borrower will not be required to pay any amount or amounts pursuant to this
Section 2.16 with respect to such increase in capital above that required by the
Change in Law and (ii) to the extent that an assignment of all or any portion of
the Loan or commitment of any Lender would, at the time of such assignment,
result in an increase in costs from those being charged by the assigning Lender
prior to the assignment, then the Borrower will not be required to pay such
increased costs.
(e)    If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
lending office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, (i) any obligation
of such Lender to make or continue Eurodollar Loans or to convert Base Rate
Loans to Eurodollar Loans shall be suspended, and (ii) if such notice asserts
the illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Loans of such Lender to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Eurodollar
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurodollar Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate (and such Lender shall
use commercially reasonable efforts to provide such notice promptly following
such


 
58
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






circumstances no longer existing as determined by such Lender in its sole
discretion). Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.
SECTION 2.17    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11 or Section 2.12), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto, or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.20, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted Eurodollar Rate (excluding, for the
avoidance of doubt, the Applicable Margin) that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
of a comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within
ten (10) Business Days after receipt thereof.
SECTION 2.18    Taxes. (a) Withholding of Taxes; Gross‑Up. Each payment by the
Borrower under any Financing Document shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by the Borrower shall be increased as necessary
so that, net of such withholding (including such withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


 
59
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with any Financing Document (including amounts paid or payable
under this Section 2.18(d)) and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.18(d) shall be paid within ten (10) days after
the Recipient delivers to the Borrower a certificate stating the amount of any
Indemnified Taxes so paid or payable by such Recipient and describing in
reasonable detail the basis of the indemnity claim. Such certificate shall be
conclusive of the amount so payable absent manifest error; provided that the
Borrower will not be required to indemnify a Lender pursuant to this
Section 2.18 for any amounts paid by such Lender more than two hundred
ten (210) days prior to the date of delivery of such certificate. Such Recipient
shall deliver a copy of such certificate to the Administrative Agent.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so) attributable to such Lender that are paid
or payable by the Administrative Agent or the Borrower (as applicable) in
connection with any Financing Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.18(e) shall be paid within ten (10) Business Days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.
(f)    Status of Lenders.
(i)    Any Recipient that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Financing
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without, or at a reduced rate of, withholding. In addition,
any Recipient, if requested by the Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Recipient is subject to
any withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding
two sentences, the completion, execution and submission of such documentation
(other than such documentation set forth in Section 2.18(f)(ii)(A) through
Section 2.18(f)(ii)(E) below) shall not be required if in the Recipient’s
judgment such completion, execution or submission would subject such Recipient
to any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Recipient. Upon the reasonable request of
the Borrower or the Administrative Agent, any Recipient shall


 
60
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






update any form or certification previously delivered pursuant to this
Section 2.18(f). If any form or certification previously delivered pursuant to
this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Recipient, such Recipient shall promptly (and in any event within
ten (10) days after such expiration, obsolescence or inaccuracy) notify the
Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.
(ii)    Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Recipient shall, if it is legally eligible to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies reasonably
requested by the Borrower and the Administrative Agent) on or prior to the date
on which such Recipient becomes a party hereto, duly completed and executed
copies of whichever of the following is applicable:
(A)    in the case of a Recipient that is a U.S. Person, IRS Form W‑9 certifying
that such Recipient is exempt from U.S. federal backup withholding tax;
(B)    in the case of a Non‑U.S. Recipient claiming the benefits of an income
tax treaty to which the United States is a party (1) with respect to payments of
interest under any Financing Document, IRS Form W‑8BEN or W‑8BEN‑E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(2) with respect to any other applicable payments under any Financing Document,
IRS Form W‑8BEN or W‑8BEN‑E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(C)    in the case of a Non‑U.S. Recipient for whom payments under any Financing
Document constitute income that is effectively connected with such Recipient’s
conduct of a trade or business in the United States, IRS Form W‑8ECI;
(D)    in the case of a Non‑U.S. Recipient claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both (1) IRS
Form W‑8BEN or W‑8BEN‑E, as applicable, and (2) a certificate substantially in
the form of Exhibit G (a “U.S. Tax Certificate”) to the effect that such
Recipient is not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (b) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;
(E)    in the case of a Non‑U.S. Recipient that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W‑8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this clause (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Recipient is a partnership and


 
61
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






one or more of its partners are claiming the exemption for portfolio interest
under Section 881(c) of the Code, such Recipient may provide a U.S. Tax
Certificate on behalf of such partners; or
(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(iii)    If a payment made to a Recipient under any Financing Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Withholding Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine whether such Recipient is in compliance with such Recipient’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.18(f)(iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.18 (including
additional amounts paid pursuant to this Section 2.18), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out‑of‑pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.18(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.18(g) if such payment would place such indemnified party in a less
favorable position (on a net after‑Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.18(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
(h)    Issuing Bank. For purposes of Section 2.18(e) and Section 2.18(f), the
term “Lender” includes the Issuing Banks.


 
62
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






SECTION 2.19    Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set‑offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.16, Section 2.17 or Section 2.18, or
otherwise) prior to 1:00 p.m., New York City time on the date when due, in
immediately available funds, without set‑off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at its offices at Harborside
Financial Center, 1800 Plaza Ten, Jersey City, NJ 07311-4098, Attention of Nobu
Sakyo, (Telecopy No. 201-626-9335), (Telephone No. 201-626-9333), except that
payments to be made directly to an Issuing Bank or Swingline Lender as expressly
provided herein and except that payments pursuant to Section 2.15, Section 2.16,
Section 2.18 and Section 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
(b)    Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower, or unless a Default or Event of Default is
in existence, none of the Administrative Agent or any Lender shall apply any
payment which it receives to any Eurodollar Loan of a Class, except (i) on the
expiration date of the Interest Period applicable to any such Eurodollar Loan or
(ii) in the event, and only to the extent, that there are no outstanding Base
Rate Loans of the same Class and, in any event, the Borrower shall pay the break
funding payment required in accordance with Section 2.17. The Administrative
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Loan Obligations.
(c)    At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Financing Documents, may be paid
from the proceeds of Borrowings made hereunder whether made following a request
by the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section. The Borrower hereby irrevocably authorizes the Administrative Agent to
make a Borrowing for the purpose of paying each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Financing
Documents and agrees that all such amounts charged shall constitute Loans and
that all such Borrowings shall be deemed to have been requested pursuant to
Section 2.03, 2.04 or 2.05, as applicable.
(d)    If any Lender shall, by exercising any right of set‑off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans resulting
in such Lender receiving


 
63
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






payment of a greater proportion of the aggregate amount of its Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set‑off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the applicable Lenders or the applicable Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the applicable
Lenders or the applicable Issuing Banks, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
applicable Lenders or the applicable Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
(f)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.


 
64
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






SECTION 2.20    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.16, or the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.16 or Section 2.18, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.16, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18 or
(iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under the Financing Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (w) the Borrower shall have paid to the
Administrative Agent the assignment fees (if any) specified in Section 9.04,
(x) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (y) in the case of any such assignment resulting from a claim
for compensation under Section 2.16 or payments required to be made pursuant to
Section 2.18, such assignment will result in a reduction in such compensation or
payments and (z) such assignment does not conflict with applicable Governmental
Rules. A Lender shall not be required to make any such assignment and delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. In the event that a Lender being replaced hereunder does not
execute an Assignment and Assumption pursuant to this Section within three (3)
Business Days after receipt by such Lender of a notice of replacement pursuant
to this Section, the Administrative Agent shall be entitled (but not obligated)
to execute such an Assignment and Assumption on behalf of such Lender, and any
such Assignment and Assumption so executed by the Administrative Agent and the
replacement Lender shall be effective for purposes of this Agreement.
SECTION 2.21    Expansion Option.      (a) The Borrower may from time to time
elect to (x) increase the Revolving Loan Commitments (any such increase, an
“Incremental Revolving Increase”) and/or (y) add one or more incremental
revolving credit facility tranches (each an “Incremental Revolving Facility”;
the Incremental Revolving Increases and the Incremental Revolving Facilities are
collectively referred to as “Incremental Facilities”, the loans extended
thereunder, the “Incremental Loans” and the commitments with respect thereto,
the “Incremental Revolving Loan Commitments”) or a combination thereof in (i) an
unlimited amount so long as, on a Pro Forma Basis after giving effect to the
incurrence of any such


 
65
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






Incremental Facility (assuming the full amount thereof is drawn) and after
giving effect to any acquisition consummated in connection therewith and all
other appropriate pro forma adjustments, the Borrower is in compliance with
Section 5.12 as of the last date of the immediately preceding Test Period plus,
(ii) the amount of any optional prepayments of the Revolving Loans or any
Incremental Loans since the Effective Date to the extent accompanied by a
corresponding permanent reduction in the relevant Commitment (it being
understood that any such voluntary prepayment and permanent Commitment reduction
financed with the proceeds of a substantially concurrent borrowing under an
Incremental Revolving Facility shall be permitted under this clause (ii)), in
each case, subject solely to the following terms and conditions:


(i)    no existing Lender will be required to participate in any such
Incremental Facility without its consent;
(ii)    no Default or Event of Default under the Financing Documents would exist
after giving effect thereto, or, if the proceeds of any Incremental Revolving
Facility are being used to finance a Permitted Acquisition or other permitted
investment, no Default or Event of Default would exist as of the date of signing
the definitive agreement with respect to such Permitted Acquisition or other
permitted investment;
(iii)    (x) the maturity date of such Incremental Facilities shall be no
earlier than the Maturity Date or, if later, the latest maturity date of any
other Incremental Revolving Facility then outstanding, (y) such Incremental
Facilities shall require no scheduled amortization or mandatory commitment
reduction prior to the Maturity Date and (z) in the case of an Incremental
Revolving Increase, the Incremental Revolving Increase shall be on the exact
same terms and pursuant to the exact same documentation applicable to the
Revolving Credit Facility (other than with respect to closing fees, upfront fees
and similar closing payments which shall be as agreed between the Borrower and
the applicable Increasing Lenders);
(iv)    the interest rate margins and (subject to clause (iii)(y)) amortization
schedule applicable to any Incremental Revolving Facility shall be determined by
the Borrower and the Augmenting Lenders or other lenders thereunder; and
(v)    any Incremental Revolving Facility shall be on terms and pursuant to
documentation to be determined; provided that, to the extent such terms and
documentation are not consistent with the Revolving Credit Facility (except to
the extent permitted by clause (iii) or (iv) above), they shall be reasonably
satisfactory to the Administrative Agent.
(b)    The Borrower may arrange for any such increase or tranche to be provided
by one or more Lenders (each Lender so agreeing to an increase in its Revolving
Loan Commitment, or to participate in such Incremental Revolving Facility, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing


 
66
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






Revolving Loan Commitments, or to participate in such Incremental Revolving
Facility, or extend Revolving Loan Commitments, as the case may be; provided
that (i) each Increasing Lender and Augmenting Lender shall be subject to the
approval of the Borrower, the Administrative Agent and each Issuing Bank and
(ii) (x) in the case of an Increasing Lender, the Borrower and such Increasing
Lender execute an agreement substantially in the form of Exhibit C hereto, and
(y) in the case of an Augmenting Lender, the Borrower and such Augmenting Lender
execute an agreement substantially in the form of Exhibit D hereto. Incremental
Revolving Increases, new Revolving Loan Commitments and Incremental Revolving
Facilities created pursuant to this Section 2.21 shall become effective on the
date agreed by the Borrower, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders, and the Administrative Agent shall
notify each Lender thereof.
(c)    On the effective date of any Incremental Revolving Increase being made,
(i) each relevant Increasing Lender shall make available to the Administrative
Agent such amounts in immediately available funds as the Administrative Agent
shall determine, for the benefit of the other Lenders, as being required in
order to cause, after giving effect to such increase and the use of such amounts
to make payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its Applicable Percentage of such
outstanding Revolving Loans, and (ii) the Borrower shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
Incremental Revolving Increase (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurodollar Loan, shall be
subject to indemnification by the Borrower pursuant to the provisions of
Section 2.17 if the deemed payment occurs other than on the last day of the
related Interest Periods.
(d)    The Incremental Facilities shall rank pari passu in right of payment with
the Revolving Credit Facility.
(e)    Incremental Revolving Facilities may be made pursuant to separate
documentation or hereunder pursuant to an amendment or restatement (an
“Incremental Revolving Facility Amendment”) of this Agreement and, as
appropriate, the other Financing Documents, executed by the Borrower, each
Increasing Lender participating in such tranche, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent. The
Incremental Revolving Facility Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Financing
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.21. Nothing
contained in this Section 2.21 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Commitment hereunder, or
provide Incremental Revolving Facilities, at any time. This Section 2.21 shall
supersede any provisions herein requiring pro rata treatment of the Lenders or
Section 9.02 to the contrary.


 
67
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






SECTION 2.22    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the Available Revolving Loan Commitment of
such Defaulting Lender pursuant to Section 2.13;
(b)    the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    so long as no Default or Event of Default shall be continuing, all or any
part of the Swingline Exposure and LC Exposure of such Defaulting Lender shall
be reallocated among the non‑Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent the sum of all
non‑Defaulting Lenders’ Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non‑Defaulting
Lenders’ Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of each Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.13(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non‑Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.13(a) and Section 2.13(b) shall be adjusted in accordance with such
non‑Defaulting Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.13(b) with
respect to such Defaulting


 
68
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






Lender’s LC Exposure shall be payable to each Issuing Bank until and to the
extent that such LC Exposure is reallocated and/or cash collateralized; and
(vi)    so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Banks shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non‑Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.06(j), and participating interests in any such newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non‑Defaulting Lenders in a manner consistent with
Section 2.06(j) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Lender Parent or any Lender shall
occur following the date hereof and for so long as such event shall continue,
(ii) a Bail-in Action with respect to a Lender Parent or any Lender shall occur
following the date hereof or (iii) the Swingline Lender or the Issuing Banks
have a good faith belief that any Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, the Swingline Lender shall not be required to fund any Swingline
Loan and an Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless the Swingline Lender or such Issuing Bank, as the case
may be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.
(d)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or Swingline Lender hereunder;
third, to cash collateralize the Issuing Banks’ Swingline Exposure and LC
Exposure in accordance with clause (c) above;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;
fifth, if so determined by the Administrative Agent and the Borrower, to be held
in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and


 
69
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(y) cash collateralize the Issuing Banks’ future Swingline Exposure and LC
Exposure with respect to such Defaulting Lender;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Banks or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non‑Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded Letters of Credit and Swingline Loans
are held by the Lenders pro rata in accordance with the Commitments without
giving effect to Section 2.20. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post cash collateral pursuant to this Section 2.22
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
(e)    In the event that the Administrative Agent, the Borrower, the Swingline
Lender and the Issuing Banks each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Loan Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
SECTION 2.23    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Financing Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Financing Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


 
70
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Financing Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
SECTION 3.01    Organization. Prior to the consummation of the Acquisition, the
Initial Borrower is a corporation, duly formed, validly existing and in good
standing under the laws of the State of Louisiana. Following the consummation of
the Acquisition and the assignment thereafter of the Initial Borrower’s rights
and obligations hereunder pursuant to Section 9.16, the Borrower is a limited
liability company, duly formed, validly existing and in good standing under the
laws of the State of Louisiana.
SECTION 3.02    Authority. The Borrower and each of its Subsidiaries has the
full power and authority to conduct its business as now conducted and as
proposed to be conducted by it and to execute, deliver and perform its
respective obligations under the Financing Documents to which it is a party.
SECTION 3.03    Necessary Action. All necessary action on the part of the
Borrower or any of its Subsidiaries required to authorize the execution,
delivery and performance of the Financing Documents has been duly and
effectively taken.
SECTION 3.04    Due Authorization, Etc. The execution, delivery and performance
of the Financing Documents have been duly authorized by all necessary action on
the part of the Borrower and each of its Subsidiaries party thereto, and the
Financing Documents have been executed and delivered by the Borrower and each
such Subsidiary and constitute the legal, valid and binding obligations of the
Borrower and each such Subsidiary, enforceable against the Borrower and each
such Subsidiary in accordance with the terms thereof, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws affecting the rights of creditors generally and
subject to general principles of equity (regardless of whether considered in
equity or at law).


 
71
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






SECTION 3.05    Compliance with Law. Except as otherwise disclosed in writing to
the Mandated Lead Arrangers prior to October 17, 2014, the Borrower and each of
its Subsidiaries is in compliance with all Governmental Rules (including
Environmental Law) applicable to the Borrower and such Subsidiary and with the
terms of all Governmental Approvals obtained by the Borrower except to the
extent that any failure to so comply would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06    No Litigation. Except as otherwise disclosed to the Mandated
Lead Arrangers prior to October 17, 2014, no action, suit or other proceeding is
pending and, to the Borrower’s Actual Knowledge, no action, suit or proceeding
has been threatened in writing or any investigation instituted, with respect to
the execution and delivery of the Financing Documents or the performance of any
of the Borrower’s obligations thereunder that would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, except
that the commencement by the Borrower or any of its Subsidiaries or any
Governmental Authority of a rate proceeding, fuel adjustment clause audit or
earnings review before such Governmental Authority shall not constitute such an
action, suit or proceeding unless and until such Governmental Authority has made
a final determination thereunder that would reasonably be expected to have a
Material Adverse Effect.
SECTION 3.07    Title. As of the Effective Date, the Borrower has a valid
ownership interest and good title in all material property it purports to own,
free and clear of Liens, subject only to Permitted Liens and except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or reasonably anticipated to be conducted or to utilize
such properties for their intended purposes.
SECTION 3.08    Governmental Approvals. All Governmental Approvals required to
be obtained by the Borrower and each of its Subsidiaries in connection with
(i) the execution and delivery of, and performance by it of its obligations, and
the exercise of its rights, under and in accordance with, the Financing
Documents, (ii) the ownership and operation of the Acquired Assets in accordance
with all Governmental Rules (including all applicable material Environmental
Laws) and (iii) the validity and enforceability of the Financing Documents to
which it is a party have been obtained, except in any such case, to the extent
not required to be obtained at the date this representation is made or repeated
or where any failure to obtain the same would not reasonably be expected to
result in a Material Adverse Effect. Such Governmental Approvals that are
required to be in effect on or prior to the date this representation is made or
repeated have been validly issued and are in full force and effect. With respect
to any Governmental Approval not required to be obtained as of such date, the
Borrower has no reason to believe that such Governmental Approval will not be
obtained in the ordinary course of business as and when needed except to the
extent that the failure to obtain any such Governmental Approval would not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.09    Financial Condition. The Borrower’s (a) Pro Forma Balance Sheet
provided on the Effective Date, a copy of which shall have been delivered to the
Administrative Agent, presents fairly, in all material respects, the financial
condition of the Borrower and its Subsidiaries on a consolidated basis as of the
date thereof and (b) latest financial statements provided on any date subsequent
to the Effective Date, copies of which shall have been delivered to the
Administrative Agent, have been prepared in conformity with GAAP and, in each
case,


 
72
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






present fairly, in all material respects, (i) the financial condition of the
Borrower and its Subsidiaries on a consolidated basis as of the Effective Date
or the date of such financial statements, as applicable, and (ii) all material
liabilities, direct and contingent, of the Borrower and its Subsidiaries, which
are required by GAAP to be so disclosed, existing as of the date of such
financial statement or Pro Forma Balance Sheet, as applicable, are disclosed in
such statements. No Material Adverse Effect shall have occurred and be
continuing since the later of (x) the date of the Pro Forma Balance Sheet and
(y) the date of the most recent audited annual financial statements of the
Borrower delivered pursuant to Section 5.02(a).
SECTION 3.10    Capitalization. On the Effective Date, after giving effect to
the Acquisition:
(a)    the Sponsors collectively own, directly or indirectly, 100% of the equity
interests of the HoldCo; and
(b)    HoldCo directly owns 100% of the equity interests of the Borrower and all
Permitted Subordinated Debt owed by the Borrower or any subsidiary of the
Borrower, in each case free and clear of all Liens other than non‑consensual
Permitted Liens that do not secure any Indebtedness or Liens securing the
obligations under the HoldCo Loan Facilities.
SECTION 3.11    Subsidiaries. As of the Effective Date, the Initial Borrower has
no subsidiaries other than those that have been created or acquired in
accordance with the Financing Documents or that have been (or will promptly be)
disclosed in writing to the Administrative Agent.
SECTION 3.12    Taxes. The Borrower and each of its Subsidiaries has timely
filed or caused to be filed all material income Tax returns and all other
material Tax returns and reports which are required to be filed by it, and has
paid or caused to be paid all material income Taxes and all other material Taxes
due, except such Taxes, if any, as are being contested pursuant to Permitted
Contest Conditions.
SECTION 3.13    No Default. No Default or Event of Default has occurred and is
continuing under the Financing Documents to which it is a party.
SECTION 3.14    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.15    No Violation. None of the execution, delivery or performance by
the Borrower or any of its Subsidiaries of the Financing Documents to which it
is a party (i) violates, contravenes or conflicts with the terms of the
Borrower’s or such Subsidiary’s Constitutive Documents or (ii) violates or
constitutes a default or requires consent (except for such consents that have
been obtained or are not required at the date this representation is made or
repeated) by the Borrower or any of its Subsidiaries under any material
Governmental Rule applicable to the Borrower or any of its Subsidiaries or the
Acquired Assets or any other material contractual obligation to which the
Borrower or any such Subsidiary is a party, except for, with respect solely to
clause (ii) hereof, for any defaults or violations or consents that would


 
73
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






not reasonably be expected to result in a Material Adverse Effect. None of the
execution, delivery or performance of the Financing Documents results in, or
requires, the creation or imposition of any Lien on properties or revenues of
the Borrower or any of its Subsidiaries except for Permitted Liens.
SECTION 3.16    Not Investment Company. The Borrower is not, and is not required
to be registered as, an “Investment Company” within the meaning of the
Investment Company Act of 1940, as amended.
SECTION 3.17    Accuracy of Disclosures. The written information furnished by or
on behalf of the Borrower to the Administrative Agent and the Lenders in
connection with the Financing Documents or delivered thereunder (other than any
report prepared by an independent third party consultant), that relates to the
Borrower, any of its Subsidiaries, the Acquired Assets or the Acquisition, other
than any projections, forecasts, estimates, budgets and other forward‑looking
statements, does not contain, as of the date furnished any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, not materially misleading in light of the circumstances
under which they were made, provided that with respect to projections,
forecasts, estimates, budgets and other forward‑looking statements and
information, the Borrower only represents that such projections, forecasts,
estimates, budgets and other forward‑looking information were prepared in good
faith upon assumptions believed by the Borrower to be reasonable at the time
made.
SECTION 3.18    Margin Regulations. The use of proceeds of the Revolving Credit
Facility will not violate or result in a violation of Regulations T, U and X of
the Board of Governors of the Federal Reserve System of the United States of
America. The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System of the United States), or extending credit for the
purpose of purchasing or carrying margin stock.
SECTION 3.19    Labor Relations. Except as would not reasonably be expected to
have a Material Adverse Effect, there is (a) no unfair labor practice complaint
pending or, to the best knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries before the National Labor Relations Board
and no grievance or arbitration proceeding arising out of or under a collective
bargaining agreement is so pending or, to the knowledge of the Borrower or any
of its Subsidiaries, threatened, (b) no strike, labor dispute, slowdown or
stoppage pending or threatened against the Borrower or any of its Subsidiaries,
and (c) no union representation question existing with respect to the employees
of the Borrower or any of its Subsidiaries and, no union organizing activities
are taking place with respect to any thereof.
SECTION 3.20    Environmental Matters. Except as otherwise disclosed in writing
to the Mandated Lead Arrangers prior to October 17, 2014 (including, without
limitation, the draft of the disclosure letter to be delivered by HoldCo in
connection with the Merger Agreement):
(a)    To the Borrower’s knowledge, the facilities and properties owned, leased
or operated by the Borrower and its Subsidiaries (as used in this Section 3.20,
“properties”) do not


 
74
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






contain any Hazardous Materials in amounts or concentrations which
(i) constitute or constituted a violation of, or (ii) could give rise to
liability under, any applicable Environmental Law except in either case insofar
as such violation or liability, or any aggregation thereof, is not reasonably
likely to result in a Material Adverse Effect.
(b)    To the Borrower’s knowledge, (i) except where the failure to be in
compliance would not reasonably be expected to have a Material Adverse Effect,
the properties and all operations at the properties are in compliance, and have,
for the last five years, been in compliance in all material respects with all
applicable Environmental Laws and Environmental Permits, and (ii) there is no
contamination at, under or about the properties or violation of any applicable
Environmental Law or Environmental Permit with respect to the properties or the
Business except as would not reasonably be expected to have a Material Adverse
Effect. All Environmental Permits necessary in connection with the ownership and
operation of the Borrower’s or its Subsidiaries’ businesses have been obtained
and are in full force and effect, except where any such failure to obtain and
maintain in full force and effect (individually or in the aggregate) has not had
and is not reasonably likely to result in a Material Adverse Effect.
(c)    Neither the Borrower nor any of its Subsidiaries has received any written
notice of violation, alleged violation, non‑compliance, liability or potential
liability pursuant to Environmental Laws or Environmental Permits with regard to
any of the properties or the Business, nor does the Borrower have knowledge or
reason to believe that any such notice is being threatened, except insofar as
such notice or threatened notice, or any aggregation thereof, does not involve a
matter or matters that is or are reasonably likely to result in a Material
Adverse Effect.
(d)    To the Borrower’s knowledge, Hazardous Materials have not been
transported or disposed of from the properties in violation of, or in a manner
or to a location which could reasonably be expected to give rise to liability
under, any applicable Environmental Law, nor have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of the properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Law, except insofar as any such violation or liability
referred to in this paragraph, or any aggregation thereof, is not reasonably
likely to result in a Material Adverse Effect.
(e)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law against the Borrower or any of its Subsidiaries with respect
to any of the properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements or liens outstanding under any
Environmental Law with respect to any of the properties or the Business, except
insofar as such proceeding, action, decree, order or other requirement or lien,
or any aggregation thereof, is not reasonably likely to result in a Material
Adverse Effect.
(f)    To the knowledge of the Borrower, there has been no release or threat of
release of Hazardous Materials at or from any of the properties arising from or
related to the operations of the Borrower or any of its Subsidiaries in
connection with any of the properties or otherwise in connection with the
Business in violation of or in amounts or in a manner that could


 
75
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






reasonably be expected to give rise to liability under applicable Environmental
Laws, except insofar as any such violation or liability referred to in this
paragraph, or any aggregation thereof, is not reasonably likely to result in a
Material Adverse Effect.
SECTION 3.21    Anti‑Terrorism Laws and Sanctions. The Borrower and each of its
Subsidiaries has not, directly or indirectly, (i) knowingly conducted any
business or engaged in making or receiving any contribution of funds (including
the proceeds from any Borrowing), goods or services to or for the benefit of any
Restricted Party, (ii) knowingly dealt in, or otherwise engaged in any
transaction relating to, any property or interests in property blocked pursuant
to any Anti‑Terrorism Law, or (iii) knowingly engaged in or conspired to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti‑Terrorism Law. To the knowledge of the Borrower, its employees and agents
are in compliance with Anti-Terrorism Laws applicable to the Borrower in all
material respects.
SECTION 3.22    Immunity. Neither the Borrower nor any of its material assets or
material properties is entitled to any immunity from jurisdiction or legal
process.
SECTION 3.23    Pari Passu Rankings. The obligations of the Borrower under the
Financing Documents rank at least pari passu in right of payment with the claims
of all of its other unsecured and unsubordinated creditors.
SECTION 3.24    Solvency. After giving effect to the incurrence of the Debt
being incurred in connection herewith on the Effective Date, the Borrower and
each of its Subsidiaries, on a consolidated basis, will be Solvent.
SECTION 3.25    Use of Proceeds. The Borrower has used and is using the proceeds
of the Loans exclusively for the purposes specified in Section 5.01.
To the extent that any representations and warranties (other than the Specified
Representations) contained in the Financing Documents would be untrue on the
Effective Date, the Borrower shall have the cure rights referred to in
clause (e) of Article VII to correct the matters covered by such representations
which were untrue on the Effective Date.
ARTICLE IV
CONDITIONS
SECTION 4.01    Effective Date. The effectiveness of the Revolving Credit
Facility and the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02) (the making of such initial Loan or issuance of
Letter of Credit by a Lender or an Issuing Bank, as applicable, being
conclusively deemed to be its satisfaction or waiver of the conditions
precedent):
(a)    The Merger Agreement (i) shall have been duly authorized, executed, and
delivered by the Persons who are (or are intended to be) parties thereto;
(ii) shall be in substantially the same form as the draft attached to the
Commitment Letter as Appendix 2, subject to amendments, modifications and
waivers, in each case, that are not materially adverse


 
76
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






to the interests of the Lenders in the aggregate or that have been approved by
the prior written consent of the Mandated Lead Arrangers (it being understood
and agreed that (A) any reduction in the Merger Consideration (as defined in the
Merger Agreement) shall not be deemed materially adverse to the interests of the
Lenders in the aggregate but that any such reduction (except as contemplated in
the Merger Agreement) shall reduce, on a Dollar‑for‑Dollar basis applied
ratably, (x) the amounts required to be contributed to the equity of the
Borrower (and, without duplication, of HoldCo) and as Permitted Subordinated
Debt, in each case on the Effective Date and (y) amounts available under the
HoldCo Acquisition Loan Facility, and (B) any change, adverse to the interests
of the Lenders in any material respect, to the definition of “material adverse
effect on the Company” in the Merger Agreement shall require the consent of each
Mandated Lead Arranger); and (iii) shall be in full force and effect, and a
fully executed true, complete and correct copy of the Merger Agreement shall
have been delivered to the Administrative Agent certified as of the Effective
Date by an Authorized Officer of the Initial Borrower as to delivery of a true,
complete and correct copy thereof and its being in full force and effect.
(b)    This Agreement and any Notes required to be in place on the Effective
Date shall have been duly authorized, executed, and delivered by the Initial
Borrower and will be in full force and effect.
(c)    The Administrative Agent shall have received a copy, certified as true
and correct by an Authorized Officer of the Initial Borrower, of a pro forma
balance sheet setting forth the consolidated assets and liabilities of the
Borrower and its Subsidiaries as of the Effective Date, which such pro forma
balance sheet may be prepared based on the balance sheet as of last day of the
most recently completed four‑fiscal quarter period ended at least
forty‑five (45) days prior to the Effective Date (or ninety (90) days in the
case such four‑fiscal quarter period is the end of HoldCo’s fiscal year) or as
of such later date as the Initial Borrower may elect in its sole discretion and
shall be prepared after giving effect to the transactions contemplated hereby
and the Merger Agreement as if the transactions contemplated hereby or thereby
had occurred as of such date (the “Pro Forma Balance Sheet”).
(d)    As of immediately prior to and immediately after the consummation of the
transactions under the Merger Agreement, (i) Macquarie shall directly or
indirectly own and control, both legally and beneficially, at least
twenty‑five percent (25%) of the outstanding equity interests of Initial
Borrower, (ii) the Sponsors shall collectively, directly or indirectly own and
control, both legally and beneficially, more than fifty percent (50%) of the
outstanding voting equity interests of the Initial Borrower and (iii) the
Sponsors shall collectively, directly or indirectly, have the right to elect a
majority in voting power of the board of directors (or comparable governing
body) of the Initial Borrower.
(e)    The Administrative Agent shall have received the following documents,
each certified as indicated below:
(i)    a copy of a certificate as to the existence/authorization of the Initial
Borrower from the Secretary of State of the Initial Borrower’s state of
organization dated as of a recent date;


 
77
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(ii)    a copy of the articles of incorporation or certificate of formation (or
such other Constitutive Documents as the case may be) of the Initial Borrower,
together with any amendments thereto, certified by the Secretary of State of the
Initial Borrower’s state of organization dated as of a recent date; and
(iii)    a certificate of the Initial Borrower, executed by an Authorized
Officer of such Person certifying:
(A)    that attached to such certificate is a true and complete copy of the
Constitutive Documents of the Initial Borrower, as amended and in effect on the
date of such certificate;
(B)    that attached to such certificate is a true and complete copy of
resolutions duly adopted by the authorized governing body of the Initial
Borrower, authorizing the execution, delivery and performance of the Financing
Documents to which it is a party and that such resolutions have not been
modified, rescinded or amended and are in full force and effect; and
(C)    as to the incumbency and specimen signature of each officer, member or
partner (as applicable) of the Initial Borrower, executing the Financing
Documents to which the Initial Borrower is a party and each other document to be
delivered by the Initial Borrower, from time to time pursuant to the terms
thereof (and the Administrative Agent and each Lender may conclusively rely on
such incumbency certification until it receives notice in writing from the
Initial Borrower).
(f)    Prior to or concurrent with the funding of the Loans, the Sponsors shall
have made directly or indirectly cash capital contributions to HoldCo, or
extended Permitted Subordinated Debt in an aggregate amount at least equal to
the Equity Portion.
(g)    The Administrative Agent shall have received a written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of
(i) Kirkland & Ellis LLP, New York counsel for the Borrower in substantially the
form attached hereto as Exhibit I-1, (ii) Taylor, Porter, Brooks & Phillips
L.L.P., Louisiana counsel for the Initial Borrower, in substantially the form
attached hereto as Exhibit I‑2, (iii) Phelps Dunbar L.L.P., Louisiana counsel
for Cleco Power, in substantially the form attached hereto as Exhibit I‑3, (iv)
Baker, Donelson, Bearman, Caldwell & Berkowitz, PC, Louisiana counsel for HoldCo
and Cleco Power, in substantially the form attached hereto as Exhibit I-4, and
(v) Van Ness Feldman LLP, federal regulatory counsel for the Initial Borrower,
in substantially the form attached hereto as Exhibit I-5.
(h)    The Administrative Agent and the Lenders shall have received, or
simultaneously with the Effective Date shall receive, all fees, expenses and
other amounts due and payable to, or for the account of, the Administrative
Agent and Lenders on or prior to the Effective Date.
(i)    All conditions precedent to the Closing under and as defined in the
Merger Agreement shall have been satisfied without any amendment, modification
or waiver thereof except as permitted under Section 4.01(a) hereto.


 
78
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(j)    The Administrative Agent shall have received, at least three Business
Days prior to the requested funding date in the case of Eurodollar Loans and on
the requested funding date in the case of Base Rate Loans, a Borrowing Request,
duly executed by an Authorized Officer of the Initial Borrower, requesting the
funding of the initial Revolving Loans and any Letter of Credit to be issued on
the Effective Date.
(k)    (i) The representations and warranties made by HoldCo or with respect to
the Acquired Assets in the Merger Agreement as are material to the interests of
the Lenders, but only to the extent that the Initial Borrower has the right to
terminate its obligations under the Acquisition Agreement as a result of a
breach of such representations in the Merger Agreement, determined without
regard to whether any notice is required to be delivered by the Initial Borrower
and (ii) the Specified Representations, in each case, shall be true and correct
in all material respects (and to the extent that any such representation and
warranty is otherwise qualified by materiality or material adverse effect, such
representation and warranty shall be true and correct in all respects) on and as
of the Effective Date (or to the extent that such representations and warranties
specifically refer to a specified date, as of such specified date).
Notwithstanding anything herein to the contrary, to the extent that any other
representations and warranties contained in the Financing Documents would be
untrue on the Effective Date, the Borrower shall have the cure rights referred
to in clause (e) of Article VII to correct the matters covered by such
representations which were untrue on the Effective Date.
(l)    The Lenders shall, to the extent the Initial Borrower shall have received
a reasonable request therefor at least ten (10) Business Days in advance, have
received at least three (3) Business Days in advance of the Effective Date all
documentation and other information reasonably required by the Lenders to comply
with any requirements of bank regulatory authorities under applicable “know your
customer” and anti‑money laundering rules and regulations, including without
limitation the USA Patriot Act. (Title III of Pub. Law 107‑56 (signed into law
October 26, 2001), as amended.
(m)    There has been no “material adverse effect on the Company” (as defined in
the Merger Agreement) since the date of the Merger Agreement.
(n)    The Administrative Agent shall have received the Base Case Model,
certified as such by an Authorized Officer of the Initial Borrower.
(o)    The Initial Borrower shall have received ratings applicable to the
Revolving Credit Facility from any two of S&P, Moody’s and Fitch.
(p)    The Administrative Agent shall have received evidence the Existing Credit
Facilities (other than contingent indemnification obligations which survive by
their terms) shall have been terminated and cancelled and all indebtedness
thereunder shall have been fully repaid (except to the extent being so repaid
with the initial Loans) and any and all liens thereunder shall have been
terminated and released.
SECTION 4.02    Each Subsequent Credit Event. The obligation of each Lender to
make a Loan on the occasion of any Borrowing (other than any Incremental Loan)
and of any Issuing Bank to issue, amend, renew or extend any Letter of Credit,
in each case, after the


 
79
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






Effective Date, is subject to the satisfaction or waiver by the relevant
Required Lenders of the following conditions:
(a)    (i) In the case of a Letter of Credit, a Revolving Loan or a Swingline
Loan, the Administrative Agent and the relevant Issuing Bank, as applicable,
shall have received a Borrowing Request, a request for a Swingline Loan or a
Letter of Credit Request, as applicable, in accordance with Article II hereto,
duly executed by an Authorized Officer of the Borrower, requesting the funding
of the Revolving Loans or the Swingline Loan or the issuance of the Letter of
Credit, as applicable.
(b)    All representations and warranties made by the Borrower in any Financing
Document shall be true and correct in all material respects (and to the extent
that any such representation and warranty is otherwise qualified by materiality
or material adverse effect, such representation and warranty shall be true and
correct in all respects), with all representations and warranties that are made
as of a specified date being true and correct in all material respects (and to
the extent that any such representation and warranty is otherwise qualified by
materiality or material adverse effect, such representation and warranty shall
be true and correct in all respects) as of such specified date.
(c)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing, or would occur as a result of such Borrowing or such Letter of
Credit.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit under this Section 4.02 shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof as to the matters specified in
clause (b) and (c) of this Section.
ARTICLE V


AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Loan Obligations shall have been
paid in full and all Letters of Credit shall have expired or terminated and all
LC Disbursements shall have been reimbursed, the Borrower covenants and agrees
with the Lenders that the Borrower will, and will cause its Subsidiaries (other
than any Receivables Entity or any Finsub) to:
SECTION 5.01    Use of Proceeds. The Borrower shall use the proceeds of the
Revolving Loans for general corporate purposes including to finance the ongoing
Capital Expenditures and working capital requirements of the Borrower, to fund
Permitted Acquisitions, to fund fees and expenses incurred in connection with
the Acquisition (including the closing of the Revolving Credit Facility) and to
refinance outstanding Indebtedness under the Existing Credit Facilities.
SECTION 5.02    Financial Statements. Deliver to the Administrative Agent (for
prompt further distribution to each Lender):


 
80
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(a)    within one‑hundred twenty (120) days after the end of each fiscal year of
the Borrower, a copy of the audited balance sheet, and related statements of
comprehensive income, stockholder’s equity and cash flows of the Borrower and
its Subsidiaries on a consolidated basis as of the end of and for such
fiscal year, setting forth in comparative form the respective audited figures
for the previous fiscal year, if such comparative figures shall be available,
prepared in accordance with GAAP and certified by an independent public
accounting firm of recognized national standing or any other independent
registered public accounting firm acceptable to the Required Lenders (without
qualification or exception as to scope of the audit) to the effect that the
financial statements present fairly in all material respects the consolidated
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries as at the end of, and for, such fiscal year in
accordance with GAAP, consistently applied;
(b)    within sixty (60) days after the end of each fiscal quarter of the
Borrower (commencing with the first full quarter to end following the Effective
Date), copies of the unaudited consolidated balance sheet and related statements
of comprehensive income, stockholder’s equity and cash flows of the Borrower and
its consolidated Subsidiaries as of the end of such quarterly period or for the
portion of the fiscal year then‑ended prepared in accordance with GAAP and
stating in comparative form the respective figures for the corresponding period
in the previous fiscal year, if such comparative figures shall be available, all
certified by one of the Borrower’s Authorized Officers as presenting fairly in
all material respects the consolidated financial condition of the Borrower and
its consolidated Subsidiaries as to the end of such period and the results of
its operations as of the end of such period in accordance with GAAP,
consistently applied, subject to normal year‑end adjustments and the absence of
footnotes; and
(c)    concurrently with the delivery of the annual and quarterly financial
statements of the Borrower under Section 5.02(a) or Section 5.02(b), (i) a
certificate of an Authorized Officer of the Borrower (A) certifying whether, to
such Authorized Officer’s Actual Knowledge, a Default or Event of Default has
occurred at any time since the delivery of the prior certificate delivered
pursuant to this Section 5.02(c) (or, with respect to the first such
certificate, since the Effective Date) and, if a Default or Event of Default has
occurred and is continuing, a statement specifying the nature thereof and any
action taken or proposed to be taken with respect thereto to remedy the same and
(B) if any change has occurred in GAAP or in the application thereof since the
date of the most recent audited financial statements of the Borrower previously
delivered to the Administrative Agent pursuant to Section 5.02(a) that has had a
material effect on the financial statements accompanying such certificate,
specifying the effect of such change, and (ii) a certificate of a Financial
Officer of the Borrower in the form attached as Exhibit E (a “Financial Ratio
Certificate”) together with the supporting documentation therein specified.
SECTION 5.03    Notices of Material Events.
(a)    The Borrower will, as soon as practicable and in any event within
five (5) Business Days after the Borrower obtains Actual Knowledge of any of the
following, give written notice to the Administrative Agent:
(i)    the occurrence of any Default or Event of Default (with a description of
any action being taken or proposed to be taken with respect thereto);


 
81
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(ii)    the occurrence of any event of loss which would reasonably be expected
to result in a mandatory prepayment under Section 2.12(b);
(iii)    any sale or other disposition of the assets or other property of the
Borrower or any of its Subsidiaries which would result in an offer to make a
mandatory prepayment pursuant to Section 2.12(c);
(iv)    any written notice to the Borrower indicating that any material
Governmental Approval will not be granted or renewed or will be granted or
renewed on terms materially more burdensome than proposed or will be terminated,
revoked or suspended, or any action, suit or other proceeding has been filed or
commenced related to any of the foregoing;
(v)    any material citation, summons, subpoena, order, notice, claim or
proceeding brought by, or brought against, the Borrower or any of its
Subsidiaries, with respect to (A) any proceeding before any Governmental
Authority (other than proceedings in the ordinary course of business before any
applicable regulatory authority) or (B) any real property under any
Environmental Law, in each case that would, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect;
(vi)    the occurrence of a Change in Control;
(vii)    any occurrence, fact or circumstance that would reasonably be expected
to have a Material Adverse Effect since the later of (A) the date of the most
recent audited annual financial statements of the Borrower delivered pursuant to
Section 5.02(a) or (B) the Effective Date; and
(viii)    details of each change to the Senior Debt Rating.
(b)    “Know Your Customer.” The Borrower will promptly provide any information
requested by the Administrative Agent (on behalf of the Lenders or any of them)
within twenty (20) Business Days of such request in order for the Lenders to
comply with their respective internal “know your customer” or similar internal
processes (but solely to the extent that such internal processes are designed to
ensure compliance by such Lenders with Governmental Rules in respect of
anti‑money laundering, counter‑terrorism financing or similar matters).
(c)    Additional Debt. The Borrower will, promptly upon execution thereof,
deliver to the Administrative Agent a copy of each Material Debt Financing
Document (excluding, for the avoidance of doubt, commitment letters, fee letters
and similar letters with respect to the arrangement, establishment, syndication,
or underwriting of any additional Debt); provided, that the Borrower shall have
the right to redact any provision set forth in such Material Debt Financing
Documents to the extent necessary to comply with binding confidentiality
obligations or to protect proprietary market information.
Each notice pursuant to this Section shall be accompanied by a written statement
of an Authorized Officer of the Borrower (x) that such notice is being delivered
pursuant to


 
82
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






Section 5.03(a), (b) or (c) (as applicable) and (y) in the case of any notice
pursuant to Section 5.03(a)(i), (iv), (v) or (vii), setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto.
Documents required to be delivered hereto (including pursuant to Section 5.02
and Section 5.03) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed in Section 9.01; or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third‑party website or whether sponsored by the Administrative
Agent), provided that the Borrower shall notify the Administrative Agent (by
hand delivery, facsimile or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, the Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
SECTION 5.04    Inspection of Property. The Borrower and each of its
Subsidiaries will keep proper books and records in accordance with GAAP and will
permit reasonable examinations of its books and records and reasonable
inspections, accompanied by personnel of the Borrower, by the Administrative
Agent and/or its accountants or other professional advisers; provided that such
examinations and inspections (a) will occur not more frequently than twice in
any calendar year (unless a Default or an Event of Default has occurred and is
continuing in which case such examinations may occur as frequently as reasonably
determined by the Administrative Agent), (b) will be at the sole expense of the
Administrative Agent (unless a Default or an Event of Default has occurred and
is continuing in which case such examinations will be at the expense of the
Borrower), (c) will be undertaken at reasonable times following the provision of
written notice in advance to the Borrower and (d) will not unduly interfere with
the operations or management of the Borrower’s business. Notwithstanding
anything set forth herein to the contrary, under no circumstances shall the
Borrower or any Subsidiary be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (i) that constitutes non−financial trade secrets or
non‑financial confidential proprietary information, (ii) in respect of which
disclosure to the Administrative Agent, any Lender, Issuing Bank or Swingline
Lender (or their respective Affiliates, representatives, contractors,
accountants or other professionals) is prohibited by any Governmental Rule or
binding confidentiality agreement with a Person that is not an Affiliate of the
Borrower and that was not entered into in contemplation of this Agreement or
(iii) that is subject to attorney−client or similar privilege or constitutes
attorney work product.
SECTION 5.05    Maintenance of Properties. The Borrower and each of its
Subsidiaries will maintain in all material respects in good working order and
condition (ordinary wear and tear and customary decommissioning and/or
degradation for maintenance excepted) all of its material assets necessary or
desirable in the conduct of its business taken in the aggregate; provided,
however, that nothing shall prevent the Borrower or its Subsidiaries, as
appropriate, from discontinuing the maintenance or operation of any property if
such discontinuance is, in the


 
83
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






judgment of the Borrower or such Subsidiary, desirable in the conduct of the
business of the Borrower or such Subsidiary. It is understood that this covenant
relates only to working order and condition of such property in accordance with
prudent industry practices and shall not be construed as a covenant not to
dispose of property.
SECTION 5.06    Governmental Approvals. The Borrower and each of its
Subsidiaries will at all times obtain, comply with and maintain in full force
and effect all Governmental Approvals necessary for the operation and
maintenance of its business, except where the failure to maintain such
Governmental Approvals would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
SECTION 5.07    Compliance with Laws. The Borrower and each of its Subsidiaries
will comply and will ensure that the Borrower is in compliance in all respects
with all applicable Governmental Rules (including Environmental Laws), except
where any failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect and except that
the Borrower and each of its Subsidiaries may, in good faith and by appropriate
proceedings, diligently contest the validity or application of any Governmental
Rules subject to the Permitted Contest Conditions.
SECTION 5.08    Maintenance of Legal Status. The Borrower and each of its
Subsidiaries will at all times preserve and maintain in full force and effect
(a) its legal existence under the laws of the jurisdiction of its organization
(except in the case of any Subsidiary of the Borrower that is not a Material
Subsidiary or as permitted under Section 6.01) and (b) all material rights,
franchises, privileges and consents necessary for the maintenance of its
existence and the operation of its business, except, with respect to this
clause (b), where the failure to do any of the foregoing, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. It is understood that this covenant shall not be construed to prohibit
the Borrower from dissolving or terminating the corporate existence of any
Subsidiary which is inactive or whose preservation otherwise is no longer
desirable in the conduct of the business of the Borrower and its Subsidiaries
taken as a whole.
SECTION 5.09    Insurance. The Borrower and each of its Subsidiaries will
maintain with financially sound and reputable insurance companies insurance
and/or make provisions for self‑insurance in such amounts and against such risks
as are usually carried by companies engaged in similar business and as are
consistent with the prudent operation of its business. The Borrower will furnish
to the Administrative Agent, upon written request of the Administrative Agent or
any Lender, reasonable information as to the insurance carried; provided,
however, such requests shall be limited to twice per calendar year in the
aggregate.
SECTION 5.10    Taxes. The Borrower and each of its Subsidiaries will timely pay
and discharge all material income Taxes and all other material Taxes for which
it is responsible and make timely Tax filings with respect to material Taxes
prior to the date on which penalties, fines or interest attach thereto; provided
that the Borrower or such Subsidiary may permit any such Tax to remain unpaid or
unfiled if it meets the Permitted Contest Conditions.


 
84
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






SECTION 5.11    Auditors. The Borrower will maintain independent auditors with
recognized national standing (or any other independent registered public
accounting firm acceptable to the Required Lenders).
SECTION 5.12    Financial Covenant. The Borrower shall not permit the Debt to
Capital Ratio as of the last day of any fiscal quarter occurring prior to the
Maturity Date to be greater than 65%.
SECTION 5.13    Debt Rating. So long as the Revolving Credit Facility is
available, the Borrower shall use commercially reasonable efforts to maintain a
rating (but not a specific rating) applicable to the Revolving Credit Facility
from any two of S&P, Moody’s or Fitch.
ARTICLE VI


NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Loan Obligations have been paid in
full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that the Borrower shall not, nor shall it permit any of its
Subsidiaries (other than any Receivables Entity or any Finsub), to:
SECTION 6.01    Fundamental Changes; Sale of Assets; Etc.
(a)    The Borrower and each of its Subsidiaries shall not (i) (A) enter into
any merger or consolidation (except for Permitted Acquisitions or transactions
in which Borrower is successor) or (B) change its business, split‑off or
liquidate, wind up or dissolve itself, or suffer any liquidation or dissolution
or (ii) convey, sell, lease, assign, transfer or otherwise dispose of all or
substantially all of its assets other than as may be expressly permitted
pursuant to the terms of the Financing Documents (including Section 6.01(b) and
6.05); provided that, with respect to clauses (i) and (ii), any Subsidiary of
the Borrower (x) may merge into any other Subsidiary of the Borrower or, if the
Borrower is the surviving entity, the Borrower, or (y) may be dissolved,
liquidated or wound‑up if another Subsidiary of the Borrower or the Borrower
assumes all assets and obligations of such dissolving, liquidating or wound‑up
Subsidiary;
(b)    The Borrower and each of its Subsidiaries shall not, except as otherwise
permitted in accordance with the Financing Documents (including
Section 6.01(a)), Dispose of, in one transaction or a series of related
transactions, any of its properties or assets in excess of $60,000,000 per year
in the aggregate except for:
(i)    sales or other dispositions of obsolete, worn out or defective equipment
in the ordinary course of business;
(ii)    sales or other dispositions of equipment or other property where the
proceeds of such sale or disposition are to be used to replace such equipment or
property;
(iii)    sales, transfers or other dispositions of cash and Cash Equivalents;


 
85
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(iv)    sales of assets for which the Net Cash Proceeds are (A) (x) reinvested
or (y) committed to be reinvested (in Property (including Permitted
Acquisitions) identified to the Administrative Agent in writing with reasonable
specificity), in each case, within one‑hundred eighty (180) days following the
receipt of such Net Cash Proceeds and, in the case of clause (y), such
reinvestment is completed within three‑hundred sixty (360) days after the
receipt of such Net Cash Proceeds or (B) an offer to apply such Net Cash
Proceeds to the Loans is made in accordance with and to the extent required by
Section 2.12(c) and Section 2.12(d);
(v)    sales of assets pursuant to transactions permitted under Section 6.03(d);
(vi)    sales of receivables under Permitted Receivables Financings not to
exceed $50,000,000 in face value of receivables subject thereto at any one time
outstanding;
(vii)    sales, transfers or other dispositions of assets between or among the
Borrower and its Subsidiaries; and
(viii)    sales, dispositions or transfers of equity interests of the Borrower
to current or former officers, directors and employees (or their respective
family members, estates or trusts or other entities for the benefit of any of
the foregoing) in connection with any long-term incentive plan.
SECTION 6.02    Conduct of Business. The Borrower and each of its Subsidiaries
shall not engage at any time in any business other than the management and
operation of the Acquired Assets and other activities reasonably related,
incidental, synergistic or ancillary thereto (including but not limited to other
regulated utility businesses) (the “Business”).
SECTION 6.03    Indebtedness. The Borrower and each of its Subsidiaries shall
not create, incur, assume or permit to exist any Indebtedness, except for the
following (“Permitted Debt”):
(a)    Indebtedness incurred or created under the Financing Documents,
Indebtedness incurred under any Incremental Facility, and the Borrower’s and its
Subsidiaries’ Indebtedness existing as of the Effective Date;
(b)    (x) additional Debt if:
(i)    both before and after giving effect thereto on a Pro Forma Basis as of
the last day of the most recently‑ended fiscal quarter of the Borrower, the
Borrower would be in compliance with Section 5.12; and
(ii)    such additional Debt shall not benefit from any Liens, unless the
benefits of any such other Liens have been granted to the Lenders on a pari
passu basis with the lenders of such additional Debt pursuant to intercreditor
provisions agreed to by the Borrower and Lenders prior to the Effective Date or
otherwise reasonably satisfactory to the Required Lenders;
(c)    Hedging Arrangements permitted under Section 6.12;


 
86
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(d)    purchase money obligations incurred to finance discrete items of
equipment that extend to and are secured by only the equipment being financed in
an aggregate principal amount outstanding not to exceed $125,000,000 at any
time;
(e)    Indebtedness created in connection with any Capital Lease, Sale and
Leaseback Transaction or lease‑leaseback transaction in an aggregate principal
amount outstanding not to exceed $100,000,000 at any time;
(f)    current accounts payable arising, accrued expenses incurred, and
financing of insurance premiums, in the ordinary course of business which are
payable in accordance with customary practices that are not overdue by more than
ninety (90) days (unless the Borrower or the applicable Subsidiary is contesting
the existence or amount of such accounts payable in accordance with the
Permitted Contest Conditions);
(g)    amounts payable or provided as collateral under any contracts to which
the Borrower or any of its Subsidiaries is a party that are permitted pursuant
to the Financing Documents (to the extent the same constitute Indebtedness);
(h)    Indebtedness owing by the Borrower or any of its Subsidiaries to the
Borrower or any other subsidiary, and guarantees by the Borrower or any
guarantee by the Borrower or any of its Subsidiaries of any Indebtedness, or
other obligations or liabilities of the Borrower or any such Subsidiary
otherwise permitted hereunder;
(i)    Permitted Subordinated Debt;
(j)    liabilities arising under the Merger Agreement or with respect to
customary indemnification obligations in favor of sellers in connection with
acquisitions or investments (including Permitted Investments) and purchasers in
connection with dispositions permitted under Section 6.01;
(k)    Indebtedness under deferred compensation or other similar arrangements
incurred in connection with an acquisition or any other investment permitted
hereunder (including Permitted Investments);
(l)    obligations in respect of performance, bid, appeal and surety bonds, in
each case in the ordinary course of business or consistent with past practice of
HoldCo or the Borrower and its Subsidiaries;
(m)    Indebtedness assumed by the Borrower or any of its Subsidiaries in
connection with any acquisition permitted hereunder (including Permitted
Investments) and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct and contingent
obligors with respect thereto are not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension;


 
87
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(n)    other additional unsecured Debt in an aggregate principal amount
outstanding not to exceed $125,000,000 at any time; and
(o)    any Permitted Refinancing Indebtedness in respect of clauses (a) through
(n) above.
SECTION 6.04    Liens. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon any of
its property, assets or revenues, except for Permitted Liens.
SECTION 6.05    Investments. The Borrower shall not, nor shall it permit any of
its Subsidiaries to, make any investments in any equity or debt securities
(issued by Persons other than the Borrower) or make any loan or advance to any
Person, other than (collectively, “Permitted Investments”):
(a)    Cash Equivalents;
(b)    Hedging Arrangements permitted under Section 6.12;
(c)    investments by the Borrower or any of its Subsidiaries in any Subsidiary
of the Borrower;
(d)    investments in the equity of any Receivables Entity, pursuant to a
Permitted Receivables Financing in an aggregate amount not to exceed $75,000,000
at any one time outstanding;
(e)    investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
supplies, in each case in the ordinary course of business;
(f)    extensions of trade credit in the ordinary course of business;
(g)    investments made as a result of the receipt of non‑cash consideration
from dispositions in compliance with Section 6.01;
(h)    loans and advances made in the ordinary course of business to the
Borrower’s or any of its Subsidiaries’ employees in an aggregate principal
amount not to exceed $3,000,000 at any time outstanding;
(i)    Permitted Acquisitions;
(j)    additional investments, so long as the aggregate amount invested, loaned
or advanced does not exceed $10,000,000 in any fiscal year;
(k)    additional investments so long as both before and after giving effect
thereto (i) no Default or Event of Default has occurred and is continuing under
Article VII(a), Article VII(b), Article VII(f), Article VII(g), Article VII(h)
or Article VII(l) and (ii) the Borrower would be in compliance with Section 5.12
on a Pro Forma Basis as of the relevant


 
88
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






Test Period as though such investments had been consummated as of the first day
of such Test Period; and
(l)    to the extent constituting investments, transactions permitted under
Section 6.01, Section 6.03, Section 6.04 or Section 6.06.
SECTION 6.06    Distributions. The Borrower shall not directly or indirectly
make or declare any Distribution if any Default or Event of Default then exists
or would result therefrom upon giving pro forma effect to such Distribution,
except that, so long as no Default or Event of Default under Article VII(a),
Article VII(b), Article VII(f), Article VII(g), Article VII(h) or Article VII(l)
shall have occurred and be continuing or would result from such Distribution,
the Borrower may declare and pay tax Distributions at any time to HoldCo for
distribution to its members and shareholders at any time in an amount equal to
the federal and state taxable income of such members or shareholders or their
shareholders, partners or members, as applicable, with respect to the taxable
income generated with respect to the Borrower and its Subsidiaries (if any), as
calculated in accordance with the Code and applicable federal and state income
tax regulations, multiplied by the highest marginal tax rate applicable to such
respective federal and state taxable income.
SECTION 6.07    Transactions with Affiliates. The Borrower shall not, nor shall
it permit any of its Subsidiaries to, enter into any agreement or arrangement
with any of its Affiliates or Sponsors or any Affiliate of any Sponsor (in each
case, other than any such agreement or arrangement with the Borrower or any of
its Subsidiaries and any other subsidiary or other than de minimis contracts
with consideration less than an amount to be agreed) unless such transaction is
in compliance with applicable laws and regulations of the Federal Energy
Regulatory Commission and the Louisiana Public Service Commission pertaining to
affiliate transactions and is (i) entered into in the ordinary course of
business, (ii) authorized by a tariff or rate schedule which has been approved
by a Governmental Authority or performed in accordance with its orders,
(iii) permitted under Section 6.01 or Section 6.03, (iv) pursuant to any
contract in effect on the Effective Date, as the same may be amended, extended
or replaced from time to time so long as such contract as so amended, extended
or replaced is, taken as a whole, not materially less favorable to the Borrower
and its Subsidiaries or (v) on terms no less favorable to the Borrower than the
Borrower could obtain in a comparable arm’s‑length transaction with a Person
that is not an Affiliate of a Sponsor.
SECTION 6.08    Constitutive Documents. The Borrower will not, nor will it
permit any of its Subsidiaries to, modify its Constitutive Documents to the
extent that such change will materially and adversely affect the rights of the
Lenders.
SECTION 6.09    Anti‑Terrorism Laws and Sanctions; Anti‑Money Laundering. The
Borrower shall not, nor shall it permit any of its Subsidiaries to, (a) directly
or indirectly, (i) knowingly conduct any business or engage in making or
receiving any contribution of funds (including the proceeds of any Borrowing),
goods or services to or for the benefit of any Restricted Party or in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Restricted Party
in violation of any Anti-Terrorism Laws, (ii) knowingly deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to any Anti‑Terrorism Law, or


 
89
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(iii) knowingly engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti‑Terrorism Law (and the Borrower
shall deliver to the Lenders any certification or other evidence requested from
time to time by any Lender in its reasonable discretion, confirming compliance
with this Section 6.09) or (b) cause or knowingly permit any of the funds of the
Borrower that are used to repay the Loans to be derived from any unlawful
activity with the result that the making of the Loans would be in violation of
law or benefit any Restricted Party.
SECTION 6.10    Name, Fiscal Year. The Borrower shall not change its name or its
fiscal year without providing prior written notice to the Administrative Agent.
SECTION 6.11    Registered Office. The Borrower shall not move its registered
office from the State of Louisiana without providing prior written notice to the
Administrative Agent and shall maintain at its principal place of business
originals or copies of its principal books and records.
SECTION 6.12    Derivative Transactions. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, enter into any derivative transactions,
except (i) transactions in futures, floors, collars and similar Hedging
Arrangement involving the stock price of a Person involved in a merger or
similar transaction permitted by the Financing Documents or (ii) in the ordinary
course of the Borrower’s or such Subsidiary’s business for non‑speculative
purposes, including, but not limited to, interest rate Hedging Arrangements with
respect to Permitted Debt.
ARTICLE VII
EVENTS OF DEFAULT
The occurrence and continuance of any one or more of the following events shall
(after the lapse of any cure period applicable thereto) constitute an “Event of
Default”:
(a)    The Borrower shall fail to pay any principal of or interest on the Loans
or the Commitment Fees on the date when due or, in the event of any technical or
administrative error in connection with the making of any such payment of
interest or Commitment Fees, such failure is not remedied within
three (3) Business Days after the applicable due date therefor;
(b)    The Borrower shall fail to pay fees or other amounts payable under any
Financing Document (other than interest, principal and Commitment Fees) when due
and such failure is not remedied within ten (10) Business Days after the
applicable due date therefor;
(c)    The Borrower or any of its Subsidiaries shall fail to comply with any
covenant or agreement applicable to it contained in (A) Section 5.01,
Section 5.03(a)(i), Section 5.08(a), Section 6.01, Section 6.02 or Section 6.06,
(B) Section 5.02, Section 5.04, Section 6.03, Section 6.04, Section 6.05,
Section 6.07 or Section 6.09 unless such failure is remedied within
ten (10) Business Days after the Borrower becomes aware of such failure,
(C) Section 5.08 (other than Section 5.08(a)), Section 5.10 or Section 6.12,
unless such failure is remedied within thirty (30) days after the Borrower
becomes aware of such failure, or such longer period not to exceed
sixty (60) days (as may be extended by the Required Lenders), as is reasonably
necessary under the circumstances to remedy such failure, or (D) Section 5.12;


 
90
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(d)    The Borrower or any of its Subsidiaries shall fail to comply with any
covenant under this Agreement (other than set forth in clauses (a) through (c)
above) and such failure is not remedied within thirty (30) days after the
Borrower becomes aware of such failure or such longer period, not exceeding
ninety (90) days, or is reasonably necessary under the circumstances to remedy
such failure; provided, that, if the Borrower or the applicable Subsidiary is
continuing diligently in good faith to remedy such failure, such ninety (90) day
period will be extended to the earlier of (i) the date in which the Borrower or
such Subsidiary is no longer working in good faith to remedy such failure and
(ii) one‑hundred twenty (120) days (as may be extended by the Required Lenders);
(e)    Any representation or warranty made by the Borrower or any of its
Subsidiaries in any Financing Document or in any certificate or document
required to be delivered thereby proves to have been incorrect in any material
respect when made, unless such misrepresentation is capable of remedy and either
(A) is remedied within thirty (30) days after the Borrower becomes aware of such
misrepresentation or (B) the Borrower or the applicable Subsidiary is continuing
diligently in good faith to remedy such inaccuracy, in which case the
thirty (30) day period will be extended to the earlier of (1) the date on which
the Borrower or such Subsidiary is no longer working in good faith to remedy
such inaccuracy and (2) sixty (60) days (as may be extended by the Required
Lenders);
(f)    Any Financing Document ceases (other than in accordance with its terms)
to be in full force and effect, or the Borrower denies in writing further
liability or obligation under, or otherwise repudiates, any Financing Document;
(g)    Any Change in Control shall occur;
(h)    A Bankruptcy Event shall occur with respect to the Borrower or any of its
Material Subsidiaries;
(i)    A final judgment shall be entered against the Borrower or any of its
Subsidiaries for the payment of money in an aggregate amount in excess of
$50,000,000 (to the extent not covered by insurance or an enforceable indemnity)
and such judgment remains unsatisfied without any procurement of a stay of
execution for a period of sixty (60) days;
(j)    Any material Governmental Approval necessary for the execution, delivery
and performance of the material obligations under the Financing Documents shall
be terminated or shall not be obtained, maintained, or complied with; unless
such Governmental Approval is replaced, obtained, re‑obtained, renewed or
complied with within forty‑five (45) days after the Borrower receives written
notice of such termination or failure to obtain, maintain or comply from the
Administrative Agent, or such longer period, not exceeding ninety (90) days, as
is reasonably necessary under the circumstances to replace, obtain, re‑obtain,
renew or comply with any such Governmental Approval; provided that, if the
Borrower has commenced any process to obtain or re‑obtain any such Governmental
Approval within such ninety (90) day period and is continuing diligently in good
faith to obtain or re‑obtain any such Governmental Approval, such
ninety (90) day period will be extended to the earlier of (i) the date on which
the Borrower is no longer working in good faith to remedy such failure and
(ii) one‑hundred eighty (180) days;


 
91
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(k)    An ERISA Event shall have occurred which, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect; or
(l)    The Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) with respect to any
of its Debt in an aggregate principal amount outstanding in excess of
$50,000,000 when and as the same shall become due and payable (after giving
effect to any applicable grace or cure period), or any such Debt in an aggregate
principal amount outstanding in excess of $50,000,000 shall have been declared
immediately due and payable prior to its scheduled maturity.
If any Event of Default occurs and is continuing, then the Administrative Agent
(at the direction of the Required Lenders) shall have the right: (i) by notice
to the Borrower, to declare the commitments to be terminated, whereupon the same
will be terminated immediately; (ii) by notice to the Borrower, to declare the
entire unpaid principal amount of the Loans (together with all accrued and
unpaid interest thereon and any other amount then due under the Financing
Documents to the Lenders) to be forthwith due and payable, whereupon such
amounts will become and be immediately due and payable, without presentment,
demand, protest, or notice of any kind except as expressly provided herein, all
of which are hereby expressly waived by the Borrower; and (iii) to exercise all
rights and remedies permitted by law and as set forth in the Financing
Documents. Notwithstanding the foregoing, if the Event of Default set forth in
clause (h) occurs, the actions described in clause (i) and (ii) above will be
deemed to have occurred automatically and without notice.
Notwithstanding anything set forth herein or in any Financing Document to the
contrary, no Lender may, except by participating in a Lender vote under
Section 9.02 of this Agreement, (i) sue for or institute any creditor’s process
(including an injunction, garnishment, execution or levy, whether before or
after judgment) in respect of any Loan Obligation (whether or not for the
payment of money) owing to it under or in respect of any Financing Document,
(ii) take any step for the winding‑up, administration of or dissolution of, or
any insolvency proceeding in relation to, the Borrower or any of its
Subsidiaries, or for a voluntary arrangement, scheme of arrangement or other
analogous step in relation to the Borrower or any of its Subsidiaries, or
(iii) apply for any order for an injunction or specific performance in respect
of the Borrower or any of its Subsidiaries in relation to any of the Financing
Documents.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
SECTION 8.01    Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf,
including execution of the other Financing Documents, and to exercise such
powers as are delegated to the Administrative Agent by the terms of the
Financing Documents, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders, the Swingline Lender and the Issuing
Banks, and, except as expressly provided in Section 8.06(a) or Section 8.06(b),
the Borrower shall not have rights,


 
92
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






whether as a third‑party beneficiary or otherwise, of any such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Financing Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
SECTION 8.02    Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.
SECTION 8.03    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Financing Documents. Without limiting the
generality of the foregoing,
(i)    the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing,
(ii)    the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Financing Documents that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Financing Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under the Bankruptcy Code or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
the Bankruptcy Code, and
(iii)    except as expressly set forth in the Financing Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non‑appealable judgment. The Administrative


 
93
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until written notice thereof is given to the Administrative Agent by
the Borrower or a Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Financing Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Financing Document, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Financing Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Financing Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere in any Financing Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
SECTION 8.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
SECTION 8.05    Delegation of Duties. The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub‑agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub‑agents except to the extent that a court of
competent jurisdiction determines in a final and non‑appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub‑agents.
SECTION 8.06    Resignation of Administrative Agent.
(a)    Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (such consent not to be unreasonably withheld, conditioned or delayed),
to appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within
thirty (30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may,
on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent with the consent of the Borrower (such consent not to


 
94
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






be unreasonably withheld, conditioned or delayed and provided such consent shall
not be required for the appointment of any successor Administrative Agent that
is a Lender or an Affiliate of a Lender) which shall be a bank with an office in
the United States, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
(b)    If the bank serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such bank remove such bank as Administrative Agent and, with the consent of the
Borrower (such consent not to be unreasonably withheld, conditioned or delayed
and provided such consent shall not be required for the appointment of any
successor Administrative Agent that is a Lender or an Affiliate of a Lender),
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within
thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other
Financing Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the Issuing Banks under any
of the Financing Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and Issuing Bank
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Financing Documents. The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Financing Documents, the provisions of
this Article and Section 9.03 shall continue in effect for the benefit of such
retiring or removed Administrative


 
95
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






Agent, its sub agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.
SECTION 8.07    Non‑Reliance on Administrative Agent and Other Lenders. Each
Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and Issuing Bank
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Financing Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 8.08    No Other Duties. None of the Lenders, if any, identified in this
Agreement as a Mandated Lead Arranger shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Mandated Lead Arranger as it
makes with respect to the Administrative Agent in the preceding paragraph.
SECTION 8.09    No Liability. The Lenders are not partners or co‑venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Administrative Agent) authorized to act for, any
other Lender. The Administrative Agent shall have the exclusive right on behalf
of the Lenders to enforce the payment of the principal of and interest on any
Loan after the date such principal or interest has become due and payable
pursuant to the terms of this Agreement.
SECTION 8.10    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under the Bankruptcy Code or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loan and all other obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Section 2.13 and 9.03) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


 
96
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 2.13
and 9.03.
ARTICLE IX
MISCELLANEOUS
SECTION 9.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to the Borrower, to it at Cleco Power LLC, 2030 Donahue Ferry Road,
Pineville, LA 71360‑5226, Attention of Darren Olagues, (Telecopy No.
318‑484‑7697), (Telephone No. 318‑484‑7589), with a copy to (which shall not
constitute notice) Kirkland & Ellis LLP, Attention of Samantha Good, 555
California Street, Suite 2700, San Francisco, CA 94109 (Telecopy No.
415‑439‑1500), (Telephone No. 415‑439‑1914);
(ii)    if to the Administrative Agent, to it at Mizuho Bank, Ltd., Harborside
Financial Center, 1800 Plaza Ten, Jersey City, NJ 07311-4098, Attention of Nobu
Sakyo, (Telecopy No. 201-626-9335), (Telephone No. 201-626-9333), with a copy to
(other than with respect to a Borrowing Request or an Interest Election Request)
Shearman and Sterling LLP, 599 Lexington Ave., New York, NY 10022-6069,
Attention of Gregory Tan, (Telecopy No. 212‑646‑8324) (Telephone No.
212-848-8324);
(iii)    if to the Swingline Lender, to it at Mizuho Bank, Ltd., Harborside
Financial Center, 1800 Plaza Ten, Jersey City, NJ 07311-4098, Attention of Nobu
Sakyo, (Telecopy No. 201-626-9335), (Telephone No. 201-626-9333) ;
(iv)    if to any Issuing Bank, in accordance with the applicable Letter of
Credit; and
(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).


 
97
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), and (ii) notices or communications posted to an
internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e‑mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt if received by the recipient during its normal business hours.
SECTION 9.02    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Financing Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Financing Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by clause (b) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified and no consent to any departure therefrom shall be effective except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall:


 
98
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(i)    extend, reinstate or increase the Commitment of any Lender without the
written consent of such Lender,
(ii)    reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder or change the
currency of any Loan, without the written consent of each Lender directly
affected thereby,
(iii)    postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby,
(iv)    change Section 2.18(b) or (d) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
affected Lender whose share is to be decreased, or
(v)    change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each affected Lender whose voting power is to be decreased;
provided that (A) no amendment, waiver or consent with respect to any provision
of this Agreement that materially and adversely affects the Administrative Agent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent; and (B) no amendment, waiver or consent with respect to any provision of
this Agreement that materially and adversely affects any Issuing Bank shall,
unless in writing and signed by such Issuing Bank in addition to the Lenders
required above, affect the rights or duties of such Issuing Bank;
provided, further, in each case, that any Lender that is a direct or indirect
owner of the Equity Interests of the Borrower and any Affiliate of such Person
(an “Affiliated Lender”) shall not, in any event, be entitled to vote (and the
Loans and Revolving Loan Commitments of any such Person shall be disregarded in
such vote) unless such amendment disparately or disproportionately affects such
Affiliated Lender; provided, however, if such vote is sufficient to effectuate
any amendment, modification, waiver, consent or other action, such Affiliated
Lender shall be deemed to have voted affirmatively. The Lenders shall use
reasonable efforts to promptly review any requests by the Borrower to amend,
modify, supplement and/or waive any provision in this Agreement or any related
document.
(c)    Notwithstanding the foregoing (but subject to the limitations set forth
in Section 9.02(b)(i), Section 9.02(b)(ii) and Section 9.02(b)(iii)), this
Agreement and any other Financing Document may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (x) to add one or more credit facilities to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of


 
99
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






this Agreement and the other Financing Documents with the Revolving Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non‑Consenting
Lender”), then the Borrower may upon prior written notice to the Administrative
Agent and such Non‑Consenting Lender elect to replace such Non‑Consenting Lender
as a Lender party to this Agreement, provided that, concurrently with such
replacement, (A) (i) another Person that is an Eligible Assignee which is
reasonably satisfactory to the Borrower shall agree, as of such date, to
purchase for cash at par the Loans and other Loan Obligations due to the
Non‑Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non‑Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04; provided that in the case of any
such assignment, such assignment shall be sufficient (together with all other
consenting Lenders) to cause the adoption of the applicable change, waiver,
consent or departure from this Agreement and/or (ii) so long as no Event of
Default shall have occurred and be continuing, Borrower may terminate the
Revolving Loan Commitments of such Non‑Consenting Lenders and repay at par all
Loans and other Loan Obligations of the Borrower owing to any such
Non‑Consenting Lender relating to the Loans and participations held by such
Non‑Consenting Lenders as of such termination date; provided, it is agreed and
understood that in the case of clauses (A)(i) and (A)(ii) above the pro rata
prepayment requirements otherwise required under this Agreement shall not apply,
and (B) the Borrower shall pay to such Non‑Consenting Lender in same day funds
on the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Non‑Consenting Lender by the Borrower hereunder to
and including the date of termination, including without limitation payments due
to such Non‑Consenting Lender under Section 2.16 and Section 2.18, and (2) an
amount, if any, equal to the payment which would have been due to such Lender on
the day of such replacement under Section 2.17 had the Loans of such
Non‑Consenting Lender been prepaid on such date rather than sold to the
replacement Lender. In the event that a Non-Consenting Lender does not execute
an Assignment and Assumption pursuant to this Section within three (3) Business
Days after receipt by such Non‑Consenting Lender of a notice of replacement
pursuant to this Section, the Administrative Agent shall be entitled (but not
obligated) to execute such an Assignment and Assumption on behalf of such
Non‑Consenting Lender, and any such Assignment and Assumption so executed by the
Administrative Agent and the replacement Lender shall be effective for purposes
of this Agreement.
(e)    Notwithstanding anything to the contrary in this Section 9.02, if any
amendment, waiver or consent to this Agreement is ministerial in nature or is
necessary to correct an error or inconsistency in this Agreement and does not
involve any material change, then the Administrative Agent may execute or
approve such amendment, waiver or consent in its discretion without seeking
instructions of the Required Lenders. The Administrative Agent shall provide to
each of the Lenders a copy of any such amendment, waiver or consent promptly
upon its effectiveness.


 
100
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






SECTION 9.03    Expenses; Indemnity; Damage Waiver. (a)     The Borrower shall
pay (i) all reasonable out‑of‑pocket expenses incurred by the Administrative
Agent and the Mandated Lead Arrangers, including the reasonable and documented
out‑of‑pocket fees, charges and disbursements of counsel for the Administrative
Agent and Mandated Lead Arrangers (limited, in the case of legal fees, to the
legal fees of one primary outside counsel and, to the extent reasonably
necessary and requested by the Mandated Lead Arrangers, one outside Louisiana
counsel, in each case, for the Administrative Agent and the Mandated Lead
Arrangers, taken as a whole), in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the Revolving Credit Facility provided for
herein, the preparation and administration of this Agreement and the other
Financing Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated); provided, however, under no
circumstances shall the Borrower be responsible for any travel or transportation
costs of the Administrative Agent or Mandated Lead Arrangers, (ii) all
reasonable and documented out‑of‑pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all expenses incurred by
the Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender (but solely one counsel and, if requested by the
Mandated Lead Arrangers, one Louisiana counsel, in respect of the Administrative
Agent, the Mandated Lead Arrangers, the Issuing Banks and the Lenders,
collectively) in connection with the enforcement or protection of its rights in
connection with this Agreement and any other Financing Document, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out‑of‑pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit; provided, that, notwithstanding anything herein to the
contrary, other than as set forth in this Section 9.03(a)(iii), the Borrower
will not be responsible for any other amounts relating to independent advisors,
experts, counsel, consultants or other Persons retained by the Administrative
Agent, the Lenders, the Issuing Banks or the Mandated Lead Arrangers. Any
agreements that the Administrative Agent enters into with independent advisors,
experts, counsel, consultants or any other Person involving costs to be
reimbursed by the Borrower shall be required to be approved by the Required
Lenders and be in accordance with the terms of the Financing Documents.
(b)    The Borrower shall indemnify the Administrative Agent, each Issuing Bank,
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising in connection with, or as
a result of (i) the preparation, execution or delivery of any Financing Document
or any agreement or instrument contemplated thereby, the performance by the
parties hereto of their respective obligations thereunder or the consummation of
the Transactions or any other transactions contemplated hereby, (ii) any
Commitment, Loan or Letter of Credit, or the use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned, leased or operated by the Borrower or any Subsidiary,
or any Environmental Liability with respect to the Borrower or any Subsidiary,
or (iv) any actual claim, litigation, investigation or proceeding relating to
any of the foregoing,


 
101
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






whether based on contract, tort or any other theory, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non‑appealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Indemnitee or the
material breach in bad faith by any Indemnitee of its express obligations
hereunder or any other Financing Document. This Section 9.03(b) shall not apply
with respect to Taxes other than any Taxes that represent losses or damages
arising from any non‑Tax claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under clause (a) or (b) of this Section, each Lender severally agrees to pay to
the Administrative Agent, and each Lender agrees to pay to such Issuing Bank or
the Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (it being understood that the
Borrower’s failure to pay any such amount shall not relieve the Borrower of any
default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, such Issuing
Bank or the Swingline Lender in its capacity as such.
(d)    To the fullest extent permitted by applicable law, none of the parties
hereto or to any other Financing Document shall assert, and each such party
hereby waives, any claim against any other party on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof or arising out of the activities in
connection therewith; provided, however, that, for the avoidance of doubt, the
waiver in this Section 9.03(d) shall be without prejudice to the rights and
remedies of an Indemnitee under Section 9.03(b) with respect to any and all
out-of-pocket losses, claims, damages, liabilities and related expenses incurred
by any Indemnitee as and to the extent provided in Section 9.03(b).
(e)    In the event that any claim, litigation, investigation or proceeding
shall be brought against any Indemnitee relating to the matters set forth in
clause (a)(iii) of this Section 9.03, such Indemnitee shall promptly notify the
Borrower thereof, and the Borrower shall be entitled, in its sole discretion, to
assume and direct the defense thereof and appoint counsel of its own choosing in
connection therewith. The same shall be a condition to the ability of such
Indemnitee to receive any related indemnification contemplated herein.
Notwithstanding the Borrower’s assumption and direction of such defense or
election to appoint counsel to represent an Indemnitee in any action, such
Indemnitee shall have the right to employ separate counsel (including local
counsel, but only one such counsel in any jurisdiction in connection with any
action), and the Borrower shall bear the reasonable fees, costs and expenses of
such separate counsel if, and only if (i) the use of counsel chosen by the
Borrower to represent the Indemnitee would present such counsel with a conflict
of interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the Indemnitee and the Borrower, and the Indemnitee shall
have reasonably concluded that there may be legal defenses available to it or
other Indemnitees which are different from or additional to those available to


 
102
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






the Borrower, (iii) the Borrower shall not have employed counsel to represent
the Indemnitee within a reasonable time after notice of the institution of such
action shall have been received by the Borrower, or (iv) the Borrower shall
authorize the Indemnitee to employ separate counsel at their reasonable expense.
The Borrower shall not be liable for any settlement or compromise of any action
or claim by an Indemnitee affected without its prior written consent, but if
settled with the Borrower’s written consent, or if there is a final judgment
against an Indemnitee in any such proceeding, the Borrower agrees to indemnify
and hold harmless each Indemnitee in the manner and subject to the conditions
set forth in this Section 9.03. In any such claim or proceeding, the defense of
which is assumed by the Borrower, the Borrower agrees that it will not, without
the prior written consent of the relevant Indemnitees, which consent shall not
be unreasonably withheld, delayed or conditioned, settle any pending or
threatened claim or proceeding relating to the matters contemplated in this
clause (e) (whether or not such Indemnitee is a party to such claim or
proceeding) unless such settlement includes a provision unconditionally
releasing such Indemnitee from all liability in respect of any such claims or
proceedings by any releasing party related to or arising out of such relevant
proceedings and does not impose upon such Indemnitee any payment or performance
obligations or similar liability and does not contain any factual or legal
admission or finding by or with respect to such Indemnitee.
(f)    All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.
(g)    Each party’s obligations under this Section shall survive the termination
of the Financing Documents and payment of the obligations hereunder.
SECTION 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in clause (c) of this Section) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in clause (b)(ii) below, any
Lender may assign or sell (either as an assignment or any other means by which
title or interest in any rights, including economic rights, to its respective
Loans (or any portion thereof) are alienated, transferred, sold or otherwise
encumbered (including by use of any derivative instrument)) (for purposes of
this Section 9.04, an “assignment”) to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Loan Commitments and the Loans at the time owing to it)
with the prior written consent (such consent not to be unreasonably withheld,
delayed or conditioned) of:


 
103
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(A)    the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof); provided, further, that no consent of the Borrower
shall be required for an assignment if an Event of Default has occurred and is
continuing;
(B)    the Administrative Agent; and
(C)    each Issuing Bank and the Swingline Lender;
provided that (x) no assignment to the Borrower or any Affiliate of the Borrower
shall be permitted, (y) any assignment made in violation of this proviso shall
be void ab initio and (z) no such consent shall be required for any assignment
to a Qualified Eligible Assignee.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and will be in integral
multiples of $1,000,000 in excess thereof (in the case of Revolving Loan
Commitments and Revolving Loans) unless the Borrower otherwise consents,
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Revolving Loan Commitment on the Loan assigned, provided
that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 or such other fee as may be agreed in relation to
such Assignment and Assumption, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate‑level information
(which may contain material non‑public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws.


 
104
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.16, Section 2.17, Section 2.18 and Section 9.03, each only as to the
costs, amounts and claims relating to the period prior to such assignment). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender with respect to the entries applicable to such
Lender and its Affiliates, at any reasonable time and from time to time upon
reasonable prior notice. For the avoidance of doubt the parties intend that the
Loans shall at all times be maintained in “registered form” within the meaning
of Section 163(f), 871(h)(2) and 881(c)(2) of the Code.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section and any
written consent to such assignment required by clause (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.05, Section 2.06(d), Section 2.06(e),
Section 2.07(b), Section 2.18(e) or Section 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon, or otherwise
waived. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.


 
105
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






(vi)    Notwithstanding anything set forth herein to the contrary, to the extent
that an assignment under this Section 9.04(b) results at the time of such
assignment in an increase in costs described in Section 2.16 or Section 2.18
from those being charged by the assigning Lender prior to such assignment
(measured as of the date on which the assignment is made to such assignee), then
the Borrower will not be required to pay such costs in excess of the comparable
costs that were required to be paid by the Borrower to the assigning Lender as
of such date (prior to giving effect to such assignment).
(c)    Notwithstanding anything to the contrary in this Section 9.04, any Lender
may at any time, without the consent of, or notice to, the Borrower, the
Administrative Agent, Issuing Banks or the Swingline Lender, sell participations
to one or more Persons (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Revolving Loan Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement or any Financing Document shall remain
unchanged and such participation shall not constitute a “Lender” hereunder;
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and such participation shall not give rise
to any legal privity between the Borrower and the Participant; (C) the Borrower,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) such participation shall not
entitle the Participant to consent to any amendments, consents or waivers with
respect to any Financing Document; provided, further that no participation may
be sold to any individual, the Borrower, the Sponsors, any Affiliate of the
Borrower or any Sponsor, or any private equity, infrastructure or
mezzanine fund. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and each other Financing Document and to approve any
amendment, modification or waiver of any provision of this Agreement and each
other Financing Document; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver to the extent such amendment, modification or
waiver would (i) extend the final scheduled maturity of any Loan in which such
Participant is participating, or reduce the rate or extend the time of payment
of principal or interest thereon (except in connection with a waiver of
applicability of any post‑default increase in interest rates) or reduce the
principal amount thereof (it being understood that any amendment or modification
to the financial definitions in this Agreement or the calculations in respect
thereof shall not constitute a reduction in the rate of interest), or increase
the amount of the Participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory prepayment of the Loans or reduction of Commitments shall not
constitute a change in the terms of such participation) or (ii) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement. The Borrower agrees that each Participant shall be
entitled to the benefits of Section 2.16, Section 2.17 and Section 2.18 (subject
to the requirements and limitations therein, including the requirements under
Section 2.18(f) (it being understood that the documentation required under
Section 2.18(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under clause (b) of this Section; (B) shall not be entitled to
receive any payment under Section 2.16 or Section 2.18, unless such


 
106
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






participation shall have been made with the Borrower’s prior written consent,
and (C) shall not be entitled to receive any greater payment under Section 2.16
or Section 2.18, with respect to any participation greater than its
participating Lender would have been entitled to receive; provided further,
other than as provided in the foregoing clause (B), no participation shall
result in the Borrower having to pay any additional amounts as a result thereof.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(d) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other Loan Obligations under this
Agreement and each other Financing Document (the “Participant Register”). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of doubt
the parties intend that the Loans shall at all times be maintained in
“registered form” within the meaning of Section 163(f), 871(h)(2) and 881(c)(2)
of the Code.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central banking authority,
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto or otherwise affect
or alter the obligations or rights of the Borrower.
SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Financing Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Financing Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Financing Documents and the making of any Loans and issuance of
any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any fee or any other
amount payable under this Agreement or any other Financing Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Section 2.16,
Section 2.17, Section 2.18 and Section 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any other Financing Document or any provision hereof or
thereof.
SECTION 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which


 
107
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement, the other Financing Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 9.07    Severability. Any provision of any Financing Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower against any of and all of the Loan
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Financing Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process
(b)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(c)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in the Borough of Manhattan and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Financing Document, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Financing Document shall affect any right
that the Administrative Agent, any Issuing Bank or any Lender may otherwise have
to bring any action or proceeding


 
108
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






relating to this Agreement or any other Financing Document against the Borrower
or its properties in the courts of any jurisdiction.
(d)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Financing Document in
any court referred to in clause (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(e)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Financing Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12    Confidentiality. Each of the Administrative Agent, the Issuing
Banks, the Mandated Lead Arrangers and the Lenders agrees to maintain the
confidentiality of the Information (as defined below) contained in any documents
exchanged or otherwise disclosed in connection with the transactions
contemplated by the Financing Documents or the Commitment Letter, except that
Information may be disclosed (a) to any of its respective Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self‑regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Financing Document or any suit,
action or proceeding relating to this Agreement or any other Financing Document
or any action or proceeding relating to this Agreement or any


 
109
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






other Financing Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
Related Parties or brokers) to any Hedging Arrangements or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder as permitted pursuant to the
Financing Documents, (g) with the prior written consent of the Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank, any Mandated Lead Arranger, any Lender
or any of their respective Affiliates on a non‑confidential basis from a source
other than the Borrower (except as a result of a breach of a confidentiality
obligation known to such Administrative Agent, Issuing Bank, Mandated Lead
Arranger, Lender or respective Affiliate). For the purposes of this Section,
“Information” means all information received from the Borrower or its
Subsidiaries relating to the Borrower or its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a non‑confidential basis
prior to disclosure by the Borrower or any of its Subsidiaries (except as a
result of a breach of a confidentiality obligation known to such Administrative
Agent, Lender or Affiliate). Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Each party’s obligations under this
Section will terminate on the second (2nd) anniversary of the date on which the
principal of and interest on each Loan and all fees and other Loan Obligations
are paid in full.
SECTION 9.13    USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
SECTION 9.14    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.


 
110
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






SECTION 9.15    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Financing
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s‑length
commercial transactions between the Borrower and its Affiliates, on the
one hand, and the Lenders and their Affiliates, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Financing Documents;
(ii) (A) each of the Lenders and their Affiliates is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) no Lender or any of its Affiliates has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Financing
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and no Lender or any of its Affiliates
has any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
SECTION 9.16    Cleco Power as Borrower.
(a)    Effective immediately upon the consummation of the Acquisition, (i) the
executed signature page of Cleco Power attached hereto will be effective, (ii)
the Initial Borrower irrevocably and unconditionally assigns to Cleco Power all
of the Initial Borrower’s rights, title, interests, duties, liabilities and
obligations hereunder and under the other Financing Documents to which the
Initial Borrower is a party, and (iii) Cleco Power irrevocably and
unconditionally assumes all of the Initial Borrower’s rights, title, interests,
duties, liabilities and obligations hereunder and under the other Financing
Documents to which the Initial Borrower is a party (whereupon, and solely to the
extent such rights, title, interests, duties, liabilities and obligations are so
assumed by Cleco Power, the Initial Borrower shall cease to have any such
rights, title and interests thereafter and the Initial Borrower shall be
discharged and released from all further liabilities and obligations hereunder
and under the other Financing Documents), and Cleco Power shall be the
“Borrower”, as applicable, for all purposes hereunder and thereunder.
(b)    Without limiting the generality of the foregoing, effective immediately
upon the consummation of the Acquisition, (i) Cleco Power makes each of the
representations and warranties of the Initial Borrower set forth in this
Agreement, in each other Financing Document to which the Initial Borrower is a
party, and in each document or instrument delivered in connection therewith by
the Initial Borrower, all as if Cleco Power were a party to this Agreement and
such other Financing Documents and had delivered such other documents and
instruments (other than any such representations and warranties that, by their
terms, specifically relate to the Initial Borrower), and confirms that each such
representation and


 
111
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






warranty is true and correct in all material respects (or, to the extent that
any such representation and warranty is otherwise qualified by materiality or
material adverse effect, such representation and warranty is true and correct in
all respects); and (ii) Cleco Power assumes all liabilities of the Initial
Borrower arising out of all representations, documents, instruments and
certificates made or delivered by the Initial Borrower under or in connection
with each Financing Document to which the Initial Borrower is a party (including
the punctual payment when due of the principal, interest and fees owing
thereunder from time to time). Further, Cleco Power hereby confirms and agrees
that the Financing Documents to which it is a party are, and shall continue on
and after the Effective Date to be, in full force and effect in accordance with
their respective terms and are ratified and confirmed by Cleco Power in all
respects.
[Signature Pages Follow]




 
112
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


[Signature Pages Follow]






Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


CLECO MERGERSUB INC., as Initial Borrower
 
 
 
 
By:
/s/ Darren Olagues
 
Name: Darren Olagues
 
Title: President
 
 
 
 
CLECO POWER LLC, immediately following consummation of the Acquisition, as
Borrower
 
 
 
 
By:
/s/ Darren Olagues
 
Name: Darren Olagues
 
Title: Chief Executive Officer



Cleco Power Credit Agreement

--------------------------------------------------------------------------------






MIZUHO BANK, LTD.,
as Administrative Agent
 
 
 
 
By:
/s/ Nelson Chang
 
Name: Nelson Chang
 
Title: Authorized Signatory



Cleco Power Credit Agreement

--------------------------------------------------------------------------------






CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender
 
 
 
 
By:
/s/ Anju Abraham
 
Name: Anju Abraham
 
Title: Authorized Signatory
 
 
 
 
By:
/s/ Gordon R. Eadon
 
Name: Gordon R. Eadon
 
Title: Authorized Signatory



Cleco Power Credit Agreement

--------------------------------------------------------------------------------






CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a lender
 
 
 
 
By:
/s/ Peter Manis
 
Name: Peter Manis
 
Title: Managing Director
 
 
 
 
By:
/s/ George Councill
 
Name: George Councill
 
Title: Director





Cleco Power Credit Agreement

--------------------------------------------------------------------------------






MIZUHO BANK, LTD.,
as Issuing Bank, Lender and Swingline Lender
 
 
 
 
By:
/s/ Nelson Chang
 
Name: Nelson Chang
 
Title: Authorized Signatory





Cleco Power Credit Agreement

--------------------------------------------------------------------------------






SUMITOMO MITSUI BANKING CORPORATION, as Lender
 
 
 
 
By:
/s/ James D. Weinstein
 
Name: James D. Weinstein
 
Title: Managing Director





Cleco Power Credit Agreement

--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA, as a Lender
 
 
 
 
By:
/s/ David Dewar
 
Name: David Dewar
 
Title: Director





Cleco Power Credit Agreement

--------------------------------------------------------------------------------






COBANK, ACB,
as a Lender
 
 
 
 
By:
/s/ Josh Batchelder
 
Name: Josh Batchelder
 
Title: Vice President





Cleco Power Credit Agreement

--------------------------------------------------------------------------------










JPMORGAN CHASE BANK, N.A.
as a Lender
 
 
 
 
By:
/s/ Helen D. Davis
 
Name: Helen D. Davis
 
Title: Executive Director





Cleco Power Credit Agreement